

114 S1611 RS: Coast Guard Authorization Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 302114th CONGRESS1st SessionS. 1611[Report No. 114–168]IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Thune (for himself, Mr. Nelson, Mr. Rubio, Mr. Booker, Mr. Sullivan, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 30, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize appropriations for the Coast Guard for fiscal years 2016 and 2017, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—AuthorizationsSec. 101. Authorizations.Sec. 102. Conforming amendments.TITLE II—Coast GuardSec. 201. Vice Commandant.Sec. 202. Vice admirals.Sec. 203. Professional development.Sec. 204. Senior enlisted member continuation boards.Sec. 205. Coast Guard member pay.Sec. 206. Recall.Sec. 207. Exchange of medical goods and services.Sec. 208. Coast Guard remission of indebtedness.Sec. 209. Coast Guard communities.Sec. 210. Major acquisition programs.Sec. 211. Major acquisitions assessment.Sec. 212. Polar Icebreakers.Sec. 213. Participation of the Coast Guard Academy in Federal, State, or other educational research
			 grants.Sec. 214. Venue.Sec. 215. National Coast Guard Museum.Sec. 216. Investigations.Sec. 217. Technical and clerical amendments to title 14, United States Code.TITLE III—Shipping and NavigationSec. 301. Whistleblower protections.Sec. 302. Maritime drug law enforcement.Sec. 303. Carriage of liquid dangerous cargo.Sec. 304. Maritime transportation of hazardous material.Sec. 305. Recreational vessel operator education.Sec. 306. Nondisclosure of certain information.Sec. 307. Higher volume port area regulatory definition change.Sec. 308. Recognition of port security assessments conducted by other entities.Sec. 309. Model years for recreational vessels.Sec. 310. Recreational vessel engine weights.Sec. 311. Vessel replacement.Sec. 312. Fishing vessel and fish tender vessel certification.Sec. 313. Title 46, United States Code, technical corrections.TITLE IV—Federal Maritime CommissionSec. 401. Authorization of appropriations.Sec. 402. Duties of the chairman.TITLE V—Sportfish restoration and recreational boating safety reauthorizationSec. 501. Short title.Sec. 502. Authorization of appropriations.Sec. 503. Division of annual appropriations.Sec. 504. Extension of exception to limitation on transfers to fund.Sec. 505. Recreational boating safety allocations.Sec. 506. Recreational boating safety.Sec. 507. National Boating Safety Advisory Council.Sec. 508. Plan evaluation.Sec. 509. Report to Congress.TITLE VI—Conveyance of Coast Guard propertySubtitle A—Conveyance of Coast Guard property in Point Spencer, AlaskaSec. 601. Findings.Sec. 602. Definitions.Sec. 603. Authority to convey land in Point Spencer.Sec. 604. Port Coordination Advisory Council for Point Spencer.Sec. 605. Waiver.Subtitle B—Other conveyance of Coast Guard propertySec. 611. Conveyance of Coast Guard property in Point Reyes Station, California.Sec. 612. Conveyance of Coast Guard property in Tok, Alaska.TITLE VII—MiscellaneousSec. 701. Interagency Coordinating Committee on Oil Pollution Research.Sec. 702. Accident and incident notification.Sec. 703. Technical corrections relating to bridges.Sec. 704. International port and facility inspection coordination.Sec. 705. Reports.Sec. 706. Safe vessel operation in the Great Lakes.Sec. 707. Coastwise endorsement.Sec. 708. International Ice Patrol.
			IAuthorizations
			101.Authorizations
 (a)In generalTitle 14, United States Code, is amended by adding at the end the following:  IIICoast Guard Authorizations and Reports to CongressChap.Sec.27.Authorizations2701 29.Reports2901 27AuthorizationsSec.2702. Authorization of appropriations.2704. Authorized levels of military strength and training. 2702.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2016 and 2017 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$6,981,036,000 for fiscal year 2016; and
 (B)$6,981,036,000 for fiscal year 2017. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$1,546,448,000 for fiscal year 2016; and (B)$1,546,448,000 for fiscal year 2017.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services—
 (A)$140,016,000 for fiscal year 2016; and (B)$140,016,000 for fiscal year 2017.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title—
 (A)$16,701,000 for fiscal year 2016; and (B)$16,701,000 for fiscal year 2017.
 (5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$19,890,000 for fiscal year 2016; and (B)$19,890,000 for fiscal year 2017.
										2704.Authorized levels of military strength and training
 (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2016 and 2017.
 (b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2016 and 2017 as follows:
 (1)For recruit and special training, 2,500 student years. (2)For flight training, 165 student years.
 (3)For professional training in military and civilian institutions, 350 student years. (4)For officer acquisition, 1,200 student years.
										29ReportsSec..
 (b)Requirement for prior authorization of appropriationsSection 662 of title 14, United States Code, is amended— (1)by redesignating such section as section 2701;
 (2)by transferring such section to appear before section 2702 of such title (as added by subsection (a) of this section); and
 (3)by striking paragraphs (1) through (5) and inserting the following:  (1)For the operation and maintenance of the Coast Guard, not otherwise provided for.
 (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title.
 (5)For research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard.
 (6)For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program..
 (c)Authorization of personnel end strengthsSection 661 of title 14, United States Code, is amended— (1)by redesignating such section as section 2703; and
 (2)by transferring such section to appear before section 2704 of such title (as added by subsection (a) of this section).
					(d)Reports
 (1)Transmission of annual Coast Guard authorization requestSection 662a of title 14, United States Code, is amended— (A)by redesignating such section as section 2901;
 (B)by transferring such section to appear as the first section in chapter 29 of such title (as added by subsection (a) of this section); and
 (C)in subsection (b)— (i)in paragraph (1) by striking described in section 661 and inserting described in section 2703; and
 (ii)in paragraph (2) by striking described in section 662 and inserting described in section 2701. (2)Capital investment planSection 663 of title 14, United States Code, is amended—
 (A)by redesignating such section as section 2902; and (B)by transferring such section to appear after section 2901 of such title (as so redesignated and transferred by paragraph (1) of this subsection).
 (3)Major acquisitionsSection 569a of title 14, United States Code, is amended— (A)by redesignating such section as section 2903;
 (B)by transferring such section to appear after section 2902 of such title (as so redesignated and transferred by paragraph (2) of this subsection); and
 (C)in subsection (c)(2) by striking of this subchapter. (e)Additional submissionsThe Commandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives—
 (1)each plan required under section 2904 of title 14, United States Code, as added by subsection (a) of this section;
 (2)each plan required under section 2903(e) of title 14, United States Code, as added by section 206 of this Act;
 (3)each plan required under section 2902 of title 14, United States Code, as redesignated by subsection (d) of this section; and
 (4)each mission need statement required under section 569 of title 14, United States Code. 102.Conforming amendments (a)Analysis for title 14The analysis for title 14, United States Code, is amended by adding after the item relating to part II the following:
					III.Coast Guard Authorizations and Reports to Congress2701.
 (b)Analysis for chapter 15The analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569a.
 (c)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by striking the items relating to sections 661, 662, 662a, and 663.
 (d)Analysis for chapter 27The analysis for chapter 27 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting—
 (1)before the item relating to section 2702 the following: 2701. Requirement for prior authorization of appropriations.; and(2)before the item relating to section 2704 the following:
						2703. Authorization of personnel end strengths..
 (e)Analysis for chapter 29The analysis for chapter 29 of title 14, United States Code, as added by section 101(a) of this Act, is amended by adding after Sec. the following:
					2901. Transmission of annual Coast Guard authorization request.2902. Capital investment plan.2903. Major acquisitions..
 (f)Mission need statementSection 569(b) of title 14, United States Code, is amended— (1)in paragraph (2) by striking in section 569a(e) and inserting in section 2903; and
 (2)in paragraph (3) by striking under section 663(a)(1) and inserting under section 2902(a)(1). IICoast Guard 201.Vice Commandant (a)In generalChapter 3 of title 14, United States Code, is amended—
 (1)in section 41, by striking an admiral, and inserting admirals;; (2)in section 47, by striking vice admiral in the fourth sentence and inserting admiral; and
 (3)in section 51— (A)in subsection (a), by striking inserting admiral or before vice admiral,;
 (B)in subsection (b), by inserting admiral or before vice admiral, both places it appears; and (C)in subsection (c), by inserting admiral or before vice admiral,.
 (b)Treatment of incumbent; transitionNotwithstanding any other provision of law, the officer who, on the date of the enactment of this Act, is serving as Vice Commandant of the Coast Guard—
 (1)shall continue to serve as Vice Commandant; (2)shall have the grade of admiral with pay and allowances of that grade; and
 (3)shall not be required to be reappointed by reason of the enactment of this Act. 202.Vice admiralsSection 50 of title 14, United States Code, is amended—
 (1)in subsection (a)— (A)by striking paragraph (1) and inserting the following new paragraph (1):
						
 (1)The President may— (A)designate, within the Coast Guard, no more than 5 positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade, and shall perform such duties as the Commandant may prescribe (and if the President designates 5 such positions, 1 position shall be the Chief of Staff of the Coast Guard); and
 (B)designate within the Executive branch, other than within the Coast Guard, positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade.; and
 (B)in paragraph (3)(A), by striking under paragraph (1) and inserting under paragraph (1)(A); and (2)in subsection (b)(2)—
 (A)in subparagraph (B), by striking and at the end; (B)by redesignating subparagraph (C) as subparagraph (D); and
 (C)by inserting after subparagraph (B) the following:  (C)at the discretion of the Secretary, while awaiting orders after being relieved from the position, beginning on the day the officer is relieved from the position, but not for more than 60 days; and.
					203.Professional development
 (a)Sense of CongressIt is the sense of Congress that toxic leadership can have an adverse effect on subordinates and the service, and result in degraded mission performance and the Coast Guard should develop policies consistent with those of the Department of Defense to prevent, identify, and correct toxic leadership.
				(b)Report on leadership development
 (1)In generalChapter 11 of title 14, United States Code, is amended by adding after section 428 the following:  429.Multirater assessment of certain personnel (a)Multirater assessment of certain personnel (1)In generalCommencing not later than one year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant of the Coast Guard shall develop and implement a plan to conduct every two years a multirater assessment for each of the following:
 (A)Each flag officer of the Coast Guard. (B)Each member of the Senior Executive Staff of the Coast Guard.
 (C)Each officer of the Coast Guard nominated for promotion to the grade of captain. (2)Post-assessment elementsFollowing an assessment of an individual pursuant to paragraph (1), the individual shall be provided appropriate post-assessment counseling and leadership coaching.
 (b)Report on leadership developmentNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the feasibility of including a multirater assessment as part of the personnel development programs of the Coast Guard. The report shall include the following:
 (1)An assessment of the feasibility of— (A)all officers (other than officers covered by subsection (a)) completing a multirater assessment;
 (B)all members (other than officers covered by subsection (a)) in command positions completing a multirater assessment;
 (C)all enlisted members in a supervisory position completing a multirater assessment; and (D)members completing periodic multirater assessments.
 (2)Such recommendations as the Commandant considers appropriate for the implementation or expansion of a multirater assessment in the personnel development programs of the Coast Guard.
 (3)An overview of each of the current leadership development courses of the Coast Guard, an assessment of the feasibility of the expansion of any such course, and a description of the resources, if any, required to expand such courses.
 (4)An assessment on the state of leadership training in the Coast Guard, and recommendations on the implementation of a policy to combat toxic leadership including—
 (A)a description of methods that will be used by the Coast Guard to identify, monitor, and counsel individuals who may be identified as toxic leaders;
 (B)the implementation of toxic leadership recognition training (in self and others); (C)the establishment of procedures for the administrative separation of toxic leaders; and
 (D)a description of the resources needed to implement this section. (c)Multirater assessment definedIn this section, the term multirater assessment means a review that seeks opinion from members senior to the reviewee and the peers and subordinates of the reviewee.. 
 (2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item related to section 428 the following new item:
						Sec. 429. Multirater assessment of certain personnel..
					(c)Training course on workings of Congress
 (1)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following new section:
						
							60.Training
			 course
			 on workings of Congress
 (a)In generalNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant, in consultation with the civilian and permanent commissioned teaching staff of the Department of Humanities at the Coast Guard Academy and such other individuals and organizations as the Commandant considers appropriate, shall develop an annual training course for all Coast Guard flag officers newly appointed or assigned to billets in the National Capital Region and all Coast Guard senior executive service personnel employed in the National Capital Region to educate them on the workings of Congress.
 (b)Course subject matterThe training course required by this section shall cover a variety of subjects related to Congress and the Federal legislative process, including—
 (1)the history and structure of Congress and the committee systems of the House of Representatives and the Senate, including the functions and responsibilities of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the documents used by Congress, including bills, resolutions, committee reports, and conference reports, and the purposes they serve;
 (3)the legislative processes of the House of Representatives and the Senate, including similarities and differences between the two processes;
 (4)the roles of Members of Congress and congressional staff in the legislative process; (5)the congressional budget process;
 (6)the congressional authorization-appropriation process; (7)the Senate advice and consent process for presidential nominees;
 (8)the Senate advice and consent process for treaty ratification; (9)the concept and underlying purposes of congressional oversight; and
 (10)best practices that promote effective and successful interactions with Congress. (c)Lecturers and panelists (1)Outside expertsThe Commandant shall ensure that not less than 60 percent of the lecturers, panelists, and other individuals providing education and instruction as part of the training course required by this section are experts on Congress and the Federal legislative process who are not employed by the executive branch of the Federal Government, such as the Congressional Research Service.
 (2)Authority To accept pro bono servicesIn satisfying the requirement under paragraph (1), the Commandant shall seek, and is authorized to accept, educational and instructional services of lecturers, panelists, and other individuals and organizations provided to the Coast Guard on a pro bono basis.
									(d)Completion of required training
 (1)Current flag officers and employeesA Coast Guard flag officer appointed or assigned to a billet in the National Capital Region on the date of the enactment of this section, and a Coast Guard senior executive service employee employed in the National Capital Region on the date of the enactment of this section, shall complete a training course that meets the requirements of this section within 60 days of the date on which the Commandant completes the development of the training course.
 (2)New flag officers and employeesA Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard senior executive service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item:
						60. Training
			 course on workings of Congress..
					204.Senior enlisted member continuation boards
 (a)In generalSection 357 of title 14, United States Code, is amended— (1)by striking subsections (a) through (h) and subsection (j);
 (2)in subsection (i), by striking (i). (b)Conforming and clerical amendments (1)Heading amendmentThe heading of such section is amended to read as follows:
						
							357.Retirement of enlisted members: increase in retired pay.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by striking the item relating to section 357 and inserting the following new item:
						357. Retirement of enlisted members: increase in retired pay..
					205.Coast Guard member pay
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on alternative methods for notifying members of the Coast Guard of their monthly earnings. The report shall include—
 (1)an assessment of the feasibility of providing members a monthly notification of their earnings, categorized by pay and allowance type; and
 (2)a description and assessment of mechanisms that may be used to provide members with notification of their earnings, categorized by pay and allowance type.
					(b)Annual audit of pay and allowances of members undergoing permanent change of station
 (1)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following new section:
						
 519.Annual audit of pay and allowances of members undergoing permanent change of stationThe Commandant shall conduct each calendar year an audit of member pay and allowances for the members who transferred to new units during such calendar year. The audit for a calendar year shall be completed by the end of the calendar year..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 13 of such title is amended adding at the end the following new item:
						519. Annual audit of pay and allowances of members undergoing permanent change of station..
					206.Recall
 (a)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 421 the following new section:
					
 421.Involuntary recall to active dutyThe Commandant may recall a retired member of the Coast Guard who is subject to section 802 of title 10 and order that member to active duty, without the member's consent, for the purpose of any of the following:
 (1)A preliminary hearing under section 832 of title 10. (2)Trial by court-martial under chapter 47 of title 10.
 (3)Nonjudicial punishment under section 815 of title 10.. (b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 421 the following new item:
					421a. Involuntary recall to active duty..
 207.Exchange of medical goods and servicesNotwithstanding section 1085 of title 10, United States Code, the Secretary of Homeland Security shall, in lieu of reimbursement, transfer, from amounts appropriated for the operating expenses of the Coast Guard, an amount, determined by the Department of Defense Board of Actuaries established pursuant to section 183 of title 10 United States Code, that represents the value of care that the Department of Defense or a military department, during the fiscal year in which funds are made available, provides to a member or former member of the Coast Guard (or a dependent of such member or former member).
			208.Coast Guard remission of indebtedness
 (a)Expansion of authority To remit indebtednessSection 461 of title 14, United States Code, is amended to read as follows:  461.Remission of indebtednessThe Secretary may have remitted or cancelled any part of a person’s indebtedness to the United States or any instrumentality of the United States if—
 (1)the indebtedness was incurred while the person served on active duty as a member of the Coast Guard; and
 (2)the Secretary determines that remitting or cancelling the indebtedness is in the best interest of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 14 of such title is amended by striking the item relating to section 461 and inserting the following new item:
					461. Remission of indebtedness..
 209.Coast Guard communitiesSection 409 of the Coast Guard Authorization Act of 1998 (14 U.S.C. 639 note) is amended by striking 90 days in the second sentence and inserting 30 days.
 210.Major acquisition programsSection 569a of title 14, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); and
 (2)by inserting after subsection (d) the following new subsection (e):  (e)Quarterly reports on risks of programs (1)In generalNot later than 15 days after the end of each fiscal year quarter, the Commandant shall submit to the committees of Congress specified in subsection (a) a report setting forth a current assessment of the risks associated with all current major acquisition programs.
 (2)ElementsEach report under this subsection shall set forth, for each current major acquisition program, the following:
 (A)The top five current risks to such program. (B)Any failure of such program to demonstrate a key performance parameter or threshold during operational test and evaluation conducted during the fiscal year quarter preceding such report.
 (C)Whether there has been any decision during such fiscal year quarter to order full rate production before all key performance parameters or thresholds are met.
 (D)Whether there has been any breach of major acquisition program cost (as defined by the Major Systems Acquisition Manual) during such fiscal year quarter.
 (E)Whether there has been any breach of major acquisition program schedule (as so defined) during such fiscal year quarter..
 211.Major acquisitions assessmentNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that assesses the effect of any new major acquisition on the stated Program of Record and the Capital Investment Plan of the Coast Guard. The report shall include life-cycle funding requirements, an assessment of impact on delivery dates of current acquisitions projects and programs, an assessment of impact on planned construction or improvement projects, and recommendations on funding levels necessary to simultaneously support any proposed and current acquisitions projects and programs.
			212.Polar Icebreakers
 (a)Classification of Polar IcebreakersSection 573(c) of title 14, United States Code, is amended— (1)in paragraph (3)(A), by inserting or Polar Icebreaker after National Security Cutter; and
 (2)in paragraph (4), by inserting or Polar Icebreaker after National Security Cutter. (b)Incremental funding authority for Polar Class IcebreakersIn fiscal year 2016 and each fiscal year thereafter, the Commandant of the Coast Guard is granted the authority to enter into a contract or contracts for the acquisition of Polar Icebreakers and associated equipment using incremental funding.
 (c)Polar Sea materiel condition assessment and service life extension decisionSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalNot later than 270 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary of the department in which the Coast Guard is operating shall—
 (1)complete a materiel condition assessment with respect to the Polar Sea; (2)make a determination whether it is cost effective to reactivate the Polar Sea when compared with other options to provide icebreaking services as part of a strategy to maintain polar icebreaking services; and
 (3)submit to the Committee on Transportation and Infrastructure of the House of Representative and the Committee on Commerce, Science, and Transportation of the Senate—
 (A)the assessment required under paragraph (1); and (B)written notification of the determination required under paragraph (2).;
 (2)in subsection (b) by striking analysis and inserting written notification; (3)by striking subsection (c);
 (4)by redesignating subsections (d) through (h) as subsections (c) through (g), respectively; (5)in subsection (c) (as redesignated by paragraph (4) of this section)—
 (A)in paragraph (1)— (i)in subparagraph (A) by striking based on the analysis required; and
 (ii)in subparagraph (C) by striking analysis and inserting written notification; (B)by amending paragraph (2) to read as follows:
							
 (2)DecommissioningIf the Secretary makes a determination under subsection (a) that it is not cost effective to reactivate the Polar Sea, then, not later than 180 days after written notification of that determination is submitted under that subsection, the Commandant of the Coast Guard may decommission the Polar Sea.; and
 (C)by amending paragraph (3) to read as follows:  (3)Result of no determinationIf the Secretary does not make a determination under subsection (a) regarding whether it is cost effective to reactivate the Polar Sea, then the Commandant of the Coast Guard may decommission the Polar Sea.;
 (6)in subsection (d)(1) (as redesignated by paragraph (4) of this section) by striking analysis and inserting written notification; and (7)in subsection (e) (as redesignated by paragraph (4) of this section) by striking in subsection (d) and inserting in subsection (c).
 213.Participation of the Coast Guard Academy in Federal, State, or other educational research grantsSection 196 of title 14, United States Code, is amended— (1)by inserting (a) In general.— before Notwithstanding; and
 (2)by adding at the end the following:  (b)Authority (1)Contract or cooperative agreementNotwithstanding chapter 63 of title 31 and chapter 137 of title 10, the Commandant may enter into a contract or cooperative agreement with a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy. Notwithstanding any other provision of law or policy to the contrary, the Commandant may enter such contract or cooperative agreement on a sole source basis.
 (2)Lease or licenseThe Commandant may enter into a lease or license with a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.
 (c)Use of Coast Guard personal propertyThe Commandant may allow a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish to use, at no cost, personal property of the Coast Guard to assist the non-profit organization in supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.
						(d)Acceptance of support
 (1)Support received from a 501(c)(3) nonprofit organizationNotwithstanding section 93 of this title, the Commandant may accept funds, supplies, and services from a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the support of academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy. For purposes of this subsection, employees or personnel of such nonprofit organization shall not be employees of the United States.
 (2)LimitationThe Commandant shall ensure that contributions under this subsection do not reflect unfavorably on the ability of the Coast Guard, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or compromise the integrity or appearance of integrity of any program of the Coast Guard, or any individual involved in such a program.
 (e)Retention and use of fundsFunds received under this section may be retained for use in support of academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy and shall remain available until expended.
 (f)ConditionsThe authority provided in this section with respect to a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish is valid only so long as such nonprofit organization continues to—
 (1)qualify as a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, and operates in accordance with this section, the laws of the State of Connecticut, and the constitution and bylaws of the nonprofit organization; and
 (2)operate exclusively to support academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy..
 214.VenueSection 311(d) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(d)) is amended by striking the second sentence and inserting In the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands..
 215.National Coast Guard MuseumSection 98 of title 14, United States Code, is amended— (1)by striking subsection (b); and
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 216.Investigations (a)In generalChapter 11 of title 14, United States Code, as amended by section 203(b), is further amended by adding after section 429 the following:
					
 430.Investigations of Flag Officers and Senior Executive ServiceThe Commandant shall consult with the Inspector General of the Department of Defense anytime a report of allegations of misconduct are made against senior officials. Investigations into allegations of senior official misconduct shall be consistent with Department of Defense policies..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title, as amended by section 203(b), is further amended by inserting after the item related to section 429 the following new item:
					Sec. 430. Investigations of Flag Officers and Senior Executive Service..
 217.Technical and clerical amendments to title 14, United States CodeTitle 14, United States Code, is amended— (1)in the table of chapters at the beginning of part I, by striking Coast Guard in the item relating to chapter 19;
 (2)in section 46(a), by striking subsection and inserting section; (3)in section 47, by striking the section heading and inserting the following new section heading:
					
						47.Vice Commandant; appointment; 
 (4)in the table of sections at the beginning of chapter 9, by striking Safety in the item relating to section 199 and inserting safety; (5)in section 427(b)(2), by striking this chapter and inserting chapter 61 of title 10;
 (6)in the table of sections at the beginning of chapter 15, by striking Sec. that follows the heading for subchapter II; (7)in section 581(5)(B), by striking $300,000,0000, and inserting $300,000,000,;
 (8)in section 637(c)(3), by inserting it is before any in the matter preceding subparagraph (A); (9)in section 641(d)(3), by striking Guard, installation and inserting Guard installation;
 (10)in section 691(c)(3), by striking state and inserting State; (11)in the table of sections at the beginning of chapter 21—
 (A)by striking reserve in the item relating to section 709 and inserting Reserve; and (B)by striking from active in the item relating to section 740 and inserting from an active;
 (12)in section 742(c), by striking subsection (a)and and inserting subsections (a) and; (13)in section 821(b)(1), by striking 26 and inserting 171; and
 (14)in section 823a(b)(1), by striking 26 and inserting 171. IIIShipping and Navigation 301.Whistleblower protectionsSubparagraph (A) of section 2114(a)(1) of title 46, United States Code, is amended to read as follows:
				
 (A)the seaman in good faith has reported or is about to report to the Coast Guard, another appropriate Federal department or agency, the vessel owner, the vessel operator, or the seaman’s employer that the seaman believes that a violation of a maritime safety or maritime environmental protection law or regulation prescribed under that law or regulation has occurred;.
			302.Maritime drug law enforcement
 (a)In generalChapter 705 of title 46, United States Code, is amended by adding at the end the following:  70509.Destruction of evidence during maritime counter-drug operations (a)In generalWhoever, while on board a vessel used to commit, or to facilitate the commission of, an offense under section 70503 of this title, knowingly or intentionally destroys (including jettisoning any item or scuttling, burning, or hastily cleaning a vessel), or attempts or conspires to destroy, property that is subject to forfeiture under section 511(a) of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 881(a)) shall be fined in accordance with section 3571 of title 18, imprisoned not more than 15 years, or both.
 (b)Prima facie evidence of violationPractices commonly recognized as smuggling tactics may provide prima facie evidence of intent to use a vessel to commit, or to facilitate the commission of, an offense under section 70503 of this title, even in the absence of controlled substances aboard the vessel. The following indicia, among others, may be considered, in the totality of the circumstances, to be prima facie evidence that a vessel is intended to be used to commit, or to facilitate the commission of, such an offense:
 (1)The construction or adaptation of the vessel in a manner that facilitates smuggling, including— (A)the configuration of the vessel to ride low in the water or present a low hull profile to avoid being detected visually or by radar;
 (B)the presence of any compartment or equipment that is built or fitted out for smuggling, not including items such as a safe or lock-box reasonably used for the storage of personal valuables;
 (C)the presence of an auxiliary tank not installed in accordance with applicable law or installed in such a manner as to enhance the vessel’s smuggling capability;
 (D)the presence of engines that are excessively overpowered in relation to the design and size of the vessel;
 (E)the presence of materials used to reduce or alter the heat or radar signature of the vessel and avoid detection;
 (F)the presence of a camouflaging paint scheme, or of materials used to camouflage the vessel, to avoid detection; or
 (G)the display of false vessel registration numbers, false indicia of vessel nationality, false vessel name, or false vessel homeport.
 (2)The presence or absence of equipment, personnel, or cargo inconsistent with the type or declared purpose of the vessel.
 (3)The presence of excessive fuel, lube oil, food, water, or spare parts, inconsistent with legitimate vessel operation, inconsistent with the construction or equipment of the vessel, or inconsistent with the character of the vessel’s stated purpose.
 (4)The operation of the vessel without lights during times lights are required to be displayed under applicable law or regulation and in a manner of navigation consistent with smuggling tactics used to avoid detection by law enforcement authorities.
 (5)The failure of the vessel to stop or respond or heave to when hailed by government authority, especially where the vessel conducts evasive maneuvering when hailed.
 (6)The declaration to government authority of false information about the vessel, crew, or voyage or the failure to identify the vessel by name or country of registration when requested to do so by government authority.
 (7)The presence of controlled substance residue on the vessel, on an item aboard the vessel, or on an individual aboard the vessel, of a quantity or other nature that reasonably indicates manufacturing or distribution activity.
 (8)The use of petroleum products or other substances on the vessel to foil the detection of controlled substance residue.
 (9)The presence of a controlled substance in the water in the vicinity of the vessel, where given the currents, weather conditions, and course and speed of the vessel, the quantity or other nature is such that it reasonably indicates that the controlled substance was transported in the subject vessel.
 (c)Extension beyond territorial jurisdictionSubsection (a) applies even though the act is committed outside the territorial jurisdiction of the United States.
							70510.Maritime bulk cash smuggling
 (a)Criminal offenseWhoever, while aboard a vessel used to commit, or to facilitate the commission of, an offense under section 70503 of this title, or whoever, while aboard a vessel outfitted for smuggling, knowingly conceals, attempts to conceal, or conspires to conceal more than $100,000 in currency or other monetary instruments on the person of such individual or in any conveyance, article of luggage, merchandise, or other container, or compartment of or aboard such vessel shall be fined in accordance with section 3571 of title 18, imprisoned not more than 15 years, or both.
 (b)Prima facie evidence of violationPractices commonly recognized as smuggling tactics may provide prima facie evidence of intent to use a vessel to commit, or to facilitate the commission of, an offense under section 70503 of this title or prima facie evidence of a vessel outfitted for smuggling, even in the absence of controlled substances aboard the vessel. The following indicia, among others, may be considered, in the totality of the circumstances, to be prima facie evidence that a vessel is intended to be used to commit, or to facilitate the commission of, such an offense or is outfitted for smuggling:
 (1)The construction or adaptation of the vessel in a manner that facilitates smuggling, including— (A)the configuration of the vessel to ride low in the water or present a low hull profile to avoid being detected visually or by radar;
 (B)the presence of any compartment or equipment that is built or fitted out for smuggling, not including items such as a safe or lock-box reasonably used for the storage of personal valuables;
 (C)the presence of an auxiliary tank not installed in accordance with applicable law or installed in such a manner as to enhance the vessel’s smuggling capability;
 (D)the presence of engines that are excessively overpowered in relation to the design and size of the vessel;
 (E)the presence of materials used to reduce or alter the heat or radar signature of the vessel and avoid detection;
 (F)the presence of a camouflaging paint scheme, or of materials used to camouflage the vessel, to avoid detection; or
 (G)the display of false vessel registration numbers, false indicia of vessel nationality, false vessel name, or false vessel homeport.
 (2)The presence or absence of equipment, personnel, or cargo inconsistent with the type or declared purpose of the vessel.
 (3)The presence of excessive fuel, lube oil, food, water, or spare parts, inconsistent with legitimate vessel operation, inconsistent with the construction or equipment of the vessel, or inconsistent with the character of the vessel’s stated purpose.
 (4)The operation of the vessel without lights during times lights are required to be displayed under applicable law or regulation and in a manner of navigation consistent with smuggling tactics used to avoid detection by law enforcement authorities.
 (5)The failure of the vessel to stop or respond or heave to when hailed by government authority, especially where the vessel conducts evasive maneuvering when hailed.
 (6)The declaration to government authority of false information about the vessel, crew, or voyage or the failure to identify the vessel by name or country of registration when requested to do so by government authority.
								(c)Forfeiture
 (1)Criminal forfeitureThe court in imposing sentence for any violation of subsection (a), or any attempt or conspiracy to commit such violation, shall order the defendant to forfeit all property, real or personal, involved in the offence and any property traceable thereto. Forfeitures under this paragraph shall be governed by the procedures established in section 413 of the Controlled Substances Act (21 U.S.C. 853).
 (2)Civil forfeitureAny property, real or personal, involved in a violation of subsection (a), or the attempt or a conspiracy to commit such violation, and any property, real or personal, traceable to such violation or conspiracy, may be seized and forfeited to the United States. Forfeitures under this paragraph shall be governed by the procedures governing civil forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of title 18, United States Code.
 (d)Extension beyond territorial jurisdictionSubsection (a) applies even though the act is committed outside the territorial jurisdiction of the United States..
 (b)Clerical amendmentThe analysis for chapter 705 of title 46, United States Code, is amended by adding at the end the following:
					70509. Destruction of evidence during maritime counter-drug operations.70510. Maritime bulk cash smuggling..
 303.Carriage of liquid dangerous cargoSection 3702(c) of title 46, United States Code, is amended to read as follows:  (c)(1)Except as provided in paragraph (2), this chapter does not apply to a fishing or fish tender vessel of not more than 500 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title when engaged only in the fishing industry.
 (2)A vessel described in paragraph (1) is subject to regulation by the Secretary under this chapter if the vessel is carrying flammable or combustible liquid cargoes in bulk..
			304.Maritime transportation of hazardous material
 (a)In generalChapter 51 of title 49, United States Code, is amended by adding at the end the following:  5129.Maritime transportation of hazardous material For the purposes of enforcing this chapter, the Secretary and the Secretary of the department in which the Coast Guard is operating shall establish policies and practices to ensure that the authorities set forth in this chapter are enforced in the same manner and to the same extent, and the civil and criminal penalties are assessed or recommended in the same manner and to the same extent..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 5129. Maritime Transportation of Hazardous Material.. 305.Recreational vessel operator education (a)In generalChapter 131 of title 46, United States Code, is amended by adding at the end the following:
					
						13111.Recreational vessel operator education
 (a)Authority To Develop Model CurriculumThe Secretary may develop and propose a model for a national recreational vessel training curriculum and education standards for operators of recreational vessels equipped with propulsion machinery of any kind.
 (b)PurposeThe purpose of the model curriculum developed under subsection (a) is to promote uniformity of boating safety awareness and education and improve reciprocity of recreational vessel operator certificates and licenses among the States..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 13111. Recreational vessel operator education.. 306.Nondisclosure of certain information (a)Inapplicability of disclosure requirement (1)In generalThe requirement to make information available under section 552 of title 5, United States Code, shall not apply to—
 (A)a question from any examination for a merchant seamen license, certificate, or document that the Secretary of the department in which the Coast Guard is operating is authorized to issue pursuant to title 46, United States Code;
 (B)the answer to such question, including any correct or incorrect answer that may be presented with such question; and
 (C)any quality or characteristic of such question, including— (i)the manner in which such question has been, is, or may be selected for an examination;
 (ii)the frequency of such selection; and (iii)the frequency that an examinee correctly or incorrectly answered such question.
 (2)Statutory constructionThis section constitutes a specific exemption within the meaning of section 552(b)(3) of title 5, United States Code.
 (b)Authority To Release Certain Exam QuestionsNotwithstanding subsection (a), the Secretary of the department in which the Coast Guard is operating is authorized, for the purpose of exam preparation by the general public, to release an exam question and answer that the Secretary has retired, is not presently on or part of an exam, or that the Secretary determines is appropriate for release.
				(c)Examinations for merchant seaman licenses, certificates, and documents
 (1)In generalChapter 71 of title 46, United States Code, is amended by adding at the end the following:
						
							7116.Examinations for merchant seaman licenses, certificates, and documents
 (a)Requirement for sample examsThe Secretary shall develop a sample merchant mariner exam and outline of merchant mariner exam topics on an annual basis.
 (b)Public availabilityEach sample exam and outline of topics developed under subsection (a) shall be readily available to the public..
 (2)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 7116. Examinations for merchant seaman licenses, certificates, and documents.. (d)Disclosure to CongressNothing in this section may be construed to authorize the withholding of information from an appropriate inspector general or the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
				307.Higher volume port area regulatory definition change
 (a)In generalSubsection (a) of section 710 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2986) is amended to read as follows:
					
						(a)Higher volume ports
 (1)In generalNotwithstanding any other provision of law, the requirements of subparts D, F, and G of part 155 of title 33, Code of Federal Regulations, that apply to the higher volume port area for the Strait of Juan de Fuca at Port Angeles, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound, shall be deemed to apply, in the same manner, and to the same extent, to the Strait of Juan de Fuca at Cape Flattery, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound.
 (2)Effective dateThis subsection shall take effect on the date of the enactment of the Coast Guard Authorization Act of 2015..
 (b)Conforming amendmentSubsection (b) of such section is amended by striking the modification of the higher volume port area definition required by subsection (a). and inserting higher volume port requirements made applicable under subsection (a).. 308.Recognition of port security assessments conducted by other entitiesSection 70108 of title 46, United States Code, is amended by adding at the end the following:
				
					(f)Recognition of assessment conducted by other entities
 (1)Certification and treatment of assessmentsFor the purposes of this section and section 70109, the Secretary may treat an assessment that a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization has conducted as an assessment that the Secretary has conducted for the purposes of subsection (a), provided that the Secretary certifies that the foreign government or international organization has—
 (A)conducted the assessment in accordance with subsection (b); and (B)provided the Secretary with sufficient information pertaining to its assessment (including, but not limited to, information on the outcome of the assessment).
 (2)Authorization to enter into an agreementFor the purposes of this section and section 70109, the Secretary, in consultation with the Secretary of State, may enter into an agreement with a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization, under which parties to the agreement—
 (A)conduct an assessment, required under subsection (a); (B)share information pertaining to such assessment (including, but not limited to, information on the outcome of the assessment); or
 (C)both. (3)LimitationsNothing in this subsection shall be construed to—
 (A)require the Secretary to recognize an assessment that a foreign government or an international organization has conducted; or
 (B)limit the discretion or ability of the Secretary to conduct an assessment under this section.. 309.Model years for recreational vessels (a)In generalSection 4302 of title 46, United States Code is amended by adding at the end the following:
					
 (e)(1)If in prescribing regulations under this section the Secretary establishes a model year for recreational vessels and associated equipment, such model year shall, except as provided in paragraph (2)—
 (A)begin on June 1 of a year and end on July 31 of the following year; and (B)be designated by the year in which it ends.
 (2)Upon the request of a recreational vessel manufacturer to which this chapter applies, the Secretary may alter a model year for a model of recreational vessel of the manufacturer and associated equipment, by no more than 6 months from the model year described in paragraph (1)..
 (b)ApplicationThe amendment made by subsection shall only apply with respect to recreational vessels and associated equipment constructed or manufactured, respectively, on or after June 1, 2015.
 (c)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish guidance to implement subsection (e)(2) of section 4302 of title 46, United States Code, as added by subsection (a).
 310.Recreational vessel engine weightsNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue regulations amending table 4 to subpart H of part 183 of title 33, Code of Federal Regulations (related to Weights (Pounds) of Outboard Motor and Related Equipment for Various Boat Horsepower Ratings) as appropriate to reflect Standard 30–Outboard Engine and Related Equipment Weights published by the American Boat and Yacht Council, as in effect on the date of the enactment of this Act.
			311.Vessel replacement
 (a)Loans and guaranteesChapter 537 of title 46, United States Code, is amended— (1)in section 53701—
 (A)by redesignating paragraphs (8) through (14) as paragraphs (9) through (15), respectively; and (B)by inserting after paragraph (7) the following:
							
 (8)Historical usesThe term historical uses includes— (A)refurbishing, repairing, rebuilding, or replacing equipment on a fishing vessel, without materially increasing harvesting capacity;
 (B)purchasing a used fishing vessel; (C)purchasing, constructing, expanding, or reconditioning a fishery facility;
 (D)refinancing existing debt; (E)reducing fishing capacity; and
 (F)making upgrades to a fishing vessel, including upgrades in technology, gear, or equipment, that improve—
 (i)collection and reporting of fishery-dependent data; (ii)bycatch reduction or avoidance;
 (iii)gear selectivity; (iv)adverse impacts caused by fishing gear; or
 (v)safety.; and (2)in section 53702(b), by adding at the end the following:
						
 (3)Minimum obligations available for historic usesOf the direct loan obligations issued by the Secretary under this chapter, the Secretary shall make a minimum of $59,000,000 available each fiscal year for historic uses.
 (4)Use of obligations in limited access fisheriesIn addition to the other eligible purposes and uses of direct loan obligations provided for in this chapter, the Secretary is authorized to issue direct loan obligations for the purpose of—
 (A)financing the construction or reconstruction of a fishing vessel in a fishery managed under a limited access system; or
 (B)financing the purchase of harvesting rights in a fishery that is federally managed under a limited access system..
					(b)Limitation on application to certain fishing vessels of prohibition under vessel construction
 programSection 302(b)(2) of the Fisheries Financing Act (title III of Public Law 104–297; 46 U.S.C. 53706 note) is amended—
 (1)in the second sentence— (A)by striking or in and inserting , in; and
 (B)by inserting before the period the following: , in fisheries that are under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery that is under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act; and
 (2)by adding at the end the following:  Any fishing vessel operated in fisheries under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act, and that is replaced by a vessel that is constructed or rebuilt with a loan or loan guarantee provided by the Federal Government may not be used to harvest fish in any fishery under the jurisdiction of any Regional Fishery Management Council, other than a fishery under the jurisdiction of the North Pacific Fishery Management Council or the Pacific Fishery Management Council..
 312.Fishing vessel and fish tender vessel certificationSection 4503(c) of title 46, United States Code, is amended— (1)by designating the existing matter as paragraph (1); and
 (2)by adding at the end the following:  (2)This section does not apply to a fishing or fish tender vessel to which section 4502(b) of this title applies, if—
 (A)the vessel is at least 50 feet overall in length, and not more than 190 feet overall in length; (B)the vessel is built after January 1, 2016;
 (C)the vessel is designed by a registered professional engineer, and the design incorporates standards equivalent to those prescribed by a classification society designated under section 3316 of this title or another qualified organization approved by the Secretary;
 (D)construction of such vessel is overseen and certified as being in accordance with its design by a marine surveyor of an organization accepted by the Secretary; and
 (E)the vessel— (i)completes a stability test performed by a qualified individual;
 (ii)has written stability and loading instructions from a qualified individual that are provided to the owner or operator; and
 (iii)has an assigned loading mark. (3)The person who owns a vessel meeting the requirements of paragraph (2) shall—
 (A)not modify or substantially change such vessel unless such modification or change is reviewed and approved by a registered professional engineer prior to beginning any modification or change;
 (B)complete a condition survey at least biennially to the satisfaction of a marine surveyor of an organization accepted by the Secretary;
 (C)complete an out-of-water survey at least once every five years to the satisfaction of a certified marine surveyor of an organization accepted by the Secretary;
 (D)update the requirements specified in paragraph (2)(E) once every five years or at the time of a modification or substantial change to such vessel; and
 (E)for the life of the vessel, maintain records to demonstrate compliance with this subsection, and make such records readily available for inspection by an official authorized to enforce this chapter..
 313.Title 46, United States Code, technical correctionsTitle 46, United States Code, is amended— (1)in section 103, by striking (33 U.S.C. 151). and inserting (33 U.S.C. 151(b)).;
 (2)in section 2118— (A)in subsection (a), in the matter preceding paragraph (1), by striking title, and inserting subtitle,; and
 (B)in subsection (b), by striking title and inserting subtitle; (3)in the analysis for chapter 35—
 (A)by adding a period at the end of the item relating to section 3507; and (B)by adding a period at the end of the item relating to section 3508;
 (4)in section 3715(a)(2), by striking and at the end; (5)in section 4506, by striking (a);
 (6)in section 8103(b)(1)(A)(iii), by striking Academy. and inserting Academy; and; (7)in the analysis for chapter 701—
 (A)by adding a period at the end of the item relating to section 70107A; (B)in the item relating to section 70112, by striking security advisory committee. and inserting Security Advisory Committee.; and
 (C)in the item relating to section 70122, by striking watch program. and inserting Watch Program.; (8)in section 70105(c)—
 (A)in paragraph (1)(B)(xv)— (i)by striking 18, popularly and inserting 18 (popularly; and
 (ii)by striking Act and inserting Act); and (B)in paragraph (2), by striking (D) paragraph and inserting (D) of paragraph;
 (9)in section 70107— (A)in paragraph (b)(2), by striking 5121(j)(8)), and inserting 5196(j)(8)),; and
 (B)in paragraph (m)(3)(C)(iii), by striking that is and inserting that the applicant; (10)in section 70122, in the section header, by striking watch program and inserting Watch Program; and
 (11)in the analysis for chapter 705, by adding a period at the end of the item relating to section 70508.
				IVFederal Maritime Commission
			401.Authorization of appropriations
 (a)In generalChapter 3 of title 46, United States Code, is amended by adding at the end the following:  308.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for each of fiscal years 2016 and 2017 for the activities of the Commission authorized under this chapter and subtitle IV..
 (b)Clerical amendmentThe analysis for chapter 3 of title 46, United States Code, is amended by adding at the end the following:
					308. Authorization of appropriations..
 402.Duties of the chairmanSection 301(c)(3)(A) of title 46, United States Code, is amended— (1)in clause (ii) by striking units, but only after consultation with the other Commissioners; and inserting units (with such appointments subject to the approval of the Commission);;
 (2)in clause (iv) by striking and at the end; (3)in clause (v) by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (vi)prepare and submit to the President and Congress requests for appropriations for the Commission (with such requests subject to the approval of the Commission)..
				VSportfish restoration and recreational boating safety reauthorization
 501.Short titleThis title may be cited as the Sport Fish Restoration and Recreational Boating Safety Act. 502.Authorization of appropriationsSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 57.42 percent.
			503.Division of annual appropriations
 (a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2014 and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in paragraph (1), by striking 18.5 percent and inserting 18.54 percent;
 (C)in paragraph (2), by striking 18.5 percent and inserting 18.04 percent; and (D)in paragraph (3), by adding at the end Not more than 25 percent of such amount may be used for capital improvement and infrastructure projects to support facilities that meet State requirements for minimizing the introduction of pollutants into the waterways.;
 (2)by amending the heading in subsection (b) to read as follows: Set-Asides.—; (3)in subsection (b)(1)—
 (A)in subparagraph (A), by striking 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in subparagraph (B), by striking clauses (i), (ii), and (iii), and inserting the following:
							
 (i)for each of the fiscal years 2016 through 2023, 1.8468 percent of total annual collections under this Act for such fiscal year; and
 (ii)not withstanding clause (i), an amount that is less than or equal to $12,299,000.; and (C)by adding at the end the following:
							
								(C)Set-aside for boating safety
 (i)In generalFrom the annual appropriation made in accordance with section 3, for each fiscal year through 2023, the Secretary shall transfer to the Secretary of the department in which the Coast Guard is operating—
 (I)(aa)0.3435 percent of total annual collections under this Act to pay the costs of investigations, personnel, and activities related to administering those programs under section 4(a)(2) (16 U.S.C. 777c(a)(2)); and
 (bb)notwithstanding item (aa), an amount that is less than or equal to $2,300,000; and (II)$1,500,000 shall be made available for the National Recreational Boating Survey, that shall be available until expended and may be awarded as a contract or grant by the Secretary.
 (ii)LimitationThe amounts specified in clause (i) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) of this section for the fiscal year.;
 (4)in subsection (b)(2)— (A)in subparagraph (A), by striking under paragraph (1) shall remain available for obligation for use under that paragraph  and inserting under paragraph (1)(B) shall remain available for obligation for use under paragraph (1)(A); and
 (B)in subparagraph (B)— (i)by striking under paragraph (1) and inserting under paragraph (1)(B); and
 (ii)by striking subsection (e) and inserting subsection (c); (5)in subsection (c), by striking 57 percent and inserting 57.42 percent;
 (6)in subsection (d), by striking So much of any sum not allocated and inserting Except as otherwise provided in this section, so much of any sum not allocated; and (7)in subsection (e)—
 (A)in paragraph (1), by striking those subsections and inserting those paragraphs; (B)by amending paragraph (2) to read as follows:
							
 (2)Maximum amountFor fiscal year 2016, the Secretary of the Interior may use not more than $1,200,000 in accordance with paragraph (1). For each fiscal year thereafter, the maximum amount that the Secretary of the Interior may use in accordance with paragraph (1) shall be determined under paragraph (3).; and
 (C)by adding at the end the following:  (3)Annual adjusted maximum amountThe maximum amount referred to in paragraph (2) for fiscal year 2016 and each fiscal year thereafter shall be the sum of—
 (A)the available maximum amount for the preceding fiscal year; and (B)the amount determined by multiplying—
 (i)the available maximum amount for the preceding fiscal year; and (ii)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor..
 (b)Conforming amendmentSection 9 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h) is amended— (1)in subsection (a), by striking section 4(b) and inserting section 4(b)(1)(B); and
 (2)in subsection (b)(1), by striking section 4(b) and inserting section 4(b)(1)(B). 504.Extension of exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue Code of 1986 is amended by striking June 1, 2015, and inserting October 1, 2023,.
 505.Recreational boating safety allocationsSection 13104 of title 46, United States Code, is amended by striking subsection (c). 506.Recreational boating safetySection 13107 of title 46, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; and
 (B)by striking paragraph (2); and (2)in subsection (c)(1), by striking title, and all that follows through the end and inserting “title—
					
 (A)including the funding of the National Boating Safety Advisory Council established under section 13110 of this title and the authorized activities of the Council, including travel for the council; and
 (B)of the funds referred to in paragraph (1), not less than $2,500,000 shall be available to the Secretary only to ensure compliance with chapter 43 of this title..
 507.National Boating Safety Advisory CouncilSection 13110(e) of title 46, United States Code, is amended by striking 2020 and inserting 2023. 508.Plan evaluationSection 303(b)(7) of the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3952(b)(7)) is amended by inserting and improvements made to the quality of fish and wildlife habitat conditions after enhancing coastal wetlands.
 509.Report to CongressThe Director of the United States Fish and Wildlife Service shall annually evaluate and report on the administrative services of such Service for the trust fund to the States and the sportfishing community, including the following categories of information:
 (1)The percent of grant actions completed within 45 days of receipt, average number of days to process new grants, and average number of days to process grant amendments.
 (2)Which wildlife and sport fish restoration policies are currently being updated, the start time for each update, and the anticipated completion time.
 (3)The number of Federal assistance workshops held with States and such Service in efforts to communicate fiscal policies and procedures with the State agencies.
 (4)The response time to States based on initial notification or assistance requests initiated by a State.
 (5)The number of States with unresolved reconciliation of land records and number of corrective action plans with open actions.
 (6)The number of employees of such Service with grants management training and outstanding training requirements and the percent of State fish and wildlife staff to have received training from Wildlife and Sport Fish Restoration Fund Program of such Service.
 (7)The number of full-time equivalents contributing to grant processing and related grant management in each region.
 (8)The number of in-field state project reviews and site visits by the Wildlife and Sport Fish Restoration Fund Program.
 (9)The number of audits per year originating from such Service and response time to related actions and correspondence.
				VIConveyance of Coast Guard property
			AConveyance of Coast Guard property in Point Spencer, Alaska
 601.FindingsCongress finds as follows: (1)Major shipping traffic is increasing through the Bering Strait, the Bering and Chukchi Seas, and the Arctic Ocean and will continue to increase whether or not development of the outer Continental Shelf of the United States is undertaken in the future and will increase further if such outer Continental Shelf development is undertaken.
 (2)There is a compelling national, State, Alaska Native, and private sector need for permanent infrastructure development and for a presence in the Arctic region of Alaska by appropriate agencies of the Federal Government, particularly in proximity to the Bering Strait, to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of Alaska Native archaeological and cultural resources, port of refuge, Arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean.
 (3)The United States owns a parcel of land, known as Point Spencer, located between the Bering Strait and Port Clarence and adjacent to some of the best potential deepwater port sites on the coast of Alaska in the Arctic.
 (4)Prudent and effective use of Point Spencer may be best achieved through marshaling the energy, resources, and leadership of the public and private sectors.
 (5)It is in the national interest to develop infrastructure at Point Spencer that would aid the Coast Guard in performing its statutory duties and functions in the Arctic on a more permanent basis and to allow for public and private sector development of facilities and other infrastructure to support purposes that are of benefit to the United States.
 602.DefinitionsIn this subtitle: (1)ArcticThe term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (2)BSNCThe term BSNC means the Bering Straits Native Corporation authorized under section 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606).
 (3)CouncilThe term Council means the Port Coordination Advisory Council established under section 604(a). (4)PlanThe term Plan means the Port Management Coordination Plan developed under section 604(c).
 (5)Point spencerThe term Point Spencer means the land known as Point Spencer located between the Bering Strait and Port Clarence and withdrawn by Public Land Order 2650 (published in the Federal Register on April 12, 1962), and located in Townships 2, 3, and 4 South, Range 40 West, Kateel River Meridian, Alaska.
 (6)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating. (7)StateThe term State means the State of Alaska.
 (8)TractThe term Tract means Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate. (9)Tracts 1, 2, 3, 4, 5, and 6The terms Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6 each mean the land generally depicted as Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, respectively, and generally depicted as such Tract on the map entitled the Point Spencer Land Retention and Conveyance Map, dated January 2015, and on file with the Department of Homeland Security and the Department of the Interior.
					603.Authority to convey land in Point Spencer
 (a)Authority To Convey Tracts 1, 3, and 4The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 1, Tract 3, and Tract 4 in accordance with subsection (d) if the Secretary notifies the Secretary of the Interior that the Coast Guard no longer needs to retain jurisdiction over any portion of Tract 1, Tract 3, or Tract 4 and the requirements of subsection (f) are met for each such Tract to be conveyed.
 (b)Authority To Convey Tracts 2 and 5The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 2 and Tract 5 in accordance with subsection (d) if the requirements of subsection (f) are met for each such Tract to be conveyed.
 (c)Authority To Transfer Tract 6The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 6 in accordance with subsection (e) if the requirements of subsection (f) are met.
					(d)Order of Offer To Convey Tract 1, 2, 3, 4, or 5
						(1)Determination and offer
 (A)Tract 1, 3, or 4If the Secretary makes the determination under subsection (a) and the requirements of subsection (f) are met for Tract 1, 3, or 4, or a portion of such Tract, the Secretary of the Interior shall offer such Tract or portion of such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (B)Tract 2 or 5If the requirements of subsection (f) are met for Tract 2 or Tract 5, the Secretary of the Interior shall offer such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(2)Offer to BSNC
 (A)Acceptance by BSNCIf BSNC chooses to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall consider such Tract as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey such Tract to BSNC.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall offer such Tract for conveyance to the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508).
							(3)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of a Tract under paragraph (2)(B), the Secretary of the Interior shall consider such Tract as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey such Tract to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of a Tract offered under paragraph (2)(B), such Tract shall be disposed of pursuant to applicable public land laws.
							(e)Order of Offer To Convey Tract 6
 (1)OfferIf the requirements under subsection (f) are met for Tract 6, the Secretary of the Interior shall offer such Tract for conveyance to the State.
						(2)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall consider Tract 6 as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey Tract 6 to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall offer Tract 6 for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(3)Offer to BSNC
							(A)Acceptance by BSNC
 (i)In generalSubject to clause (ii), if BSNC chooses to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall consider Tract 6 as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey Tract 6 to BSNC.
 (ii)Lease by the StateThe conveyance of Tract 6 to BSNC shall be subject to BSNC negotiating a lease of Tract 6 to the State at no cost to the State, if the State requests such a lease.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall dispose of Tract 6 pursuant to the applicable public land laws.
							(f)Terms of conveyance
						(1)Environmental compliance
							(A)Tract 1, 2, 3, 4, 5, or 6
 (i)In generalThe Secretary of the Interior shall not convey Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6 under this section until—
 (I)the Secretary certifies that the applicable requirements under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws have been satisfied for land in such Tract; or
 (II)the Board of Directors of BSNC adopts and submits to the Secretary of the Interior a resolution stating that BSNC is willing to accept Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, as is at the time of such conveyance, based on known contamination.
 (ii)As isIn this subparagraph, the term as is means the physical condition of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, at the time of the conveyance of such Tract, including with respect to any known contamination by hazardous materials or substances.
								(B)Land to be conveyed to the State or BSNC
 (i)Environmental complianceTo the extent cleanup and remediation of hazardous substances on land in a Tract to be conveyed to the State or to BSNC are required by existing law, all environmental compliance activities pursuant to section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws shall be satisfied.
 (ii)Monitoring of known contaminationNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and other applicable environmental laws, any known contamination in a Tract to be conveyed that does not pose an immediate or long-term health or environmental risk may be routinely monitored and managed by the State or BSNC, as applicable, through institutional controls in accordance with the laws of the State.
 (iii)Later found contaminationIf preexisting contamination from hazardous materials and substances are found to be present in a Tract after the date the Tract is conveyed to the State or BSNC, responsibility for cleanup and remediation of such contamination shall continue to be governed by section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)), applicable provisions of chapter 19 of title 14, United States Code, and applicable laws of the State.
 (C)Land to be retained by the coast guardWith respect to land in Tract 1, Tract 3, or Tract 4 to be retained by the Coast Guard, nothing in this section may be construed to limit the obligation of the Coast Guard to comply with applicable environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
							(2)Airstrip use
 (A)Use by Coast GuardAll conveyances under this section shall be subject to— (i)an easement granting unlimited use of all existing and future landing pads, airstrips, runways, and taxiways that are located on such Tract conveyed, at no cost to the Coast Guard; and
 (ii)the right to access such landing pads, airstrips, runways, and taxiways, at no cost to the Coast Guard.
								(B)Use by State
 (i)In generalFor any Tract conveyed to BSNC under this section, BSNC shall provide to the State, if requested and pursuant to negotiated terms with the State, for no compensation—
 (I)an easement over all existing and future airstrips, runways, and taxiways located on such Tract; and
 (II)a right of access to and from such airstrips, runways, and taxiways. (ii)Right of accessIf the State requests a right of access for a road from the airstrip to the southern tip of Point Spencer, the location of such right of access shall be determined by the State, in consultation with the Secretary and BSNC, so that such access is compatible with other existing or planned infrastructure development at Point Spencer.
								(3)Relationship to Public Land Order 2650
 (A)Tracts not conveyedAny Tract that is not conveyed under this section shall remain withdrawn pursuant to Public Land Order 2650 (published in the Federal Register on April 12, 1962).
 (B)Tracts conveyedFor any Tract conveyed under this section, Public Land Order 2650 shall automatically terminate upon issuance of a conveyance document for such Tract.
 (4)Archeological and cultural resourcesConveyance of any Tract under this section shall not affect criminal jurisdiction and responsibilities regarding the potential theft or vandalism of archeological or cultural resources located in or on such tracts.
						(5)Personal property
 (A)Cash sales authorizedThe Secretary of Homeland Security is authorized to make cash sales of personal property that is located on Tract 4 to BSNC or to the State.
 (B)ValueThe total value of the personal property referred to in subparagraph (A) shall be deemed to be $5,580,000.
 (C)ProceedsPursuant to section 559 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2180), the proceeds from the sale of Coast Guard property referred to in subparagraph (A)—
 (i)shall be deposited as offsetting collections into the Coast Guard Environmental Compliance and Restoration Account;
 (ii)shall be available without further appropriation for environmental compliance and restoration activities associated with any tract conveyed or to be conveyed under this Act; and
 (iii)shall remain available until expended. (D)Unexpended balancesIf unexpended balances remain in the Coast Guard Environmental Compliance and Restoration Account after the completion of the activities described in subparagraph (C)(ii), such balances may be expended for any other environmental compliance and restoration activities of the Coast Guard.
							(g)Maps and legal descriptions
 (1)Preparation of maps and legal descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall prepare maps and legal descriptions of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6. In doing so, the Secretary of the Interior may use metes and bounds legal descriptions based upon the official survey plats of Point Spencer accepted on December 6, 1978.
 (2)Legal effectThe maps and legal descriptions shall have the same force and effect as if the maps and legal descriptions were included in this Act, except that the Secretary of the Interior may correct any clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityCopies of the maps and legal descriptions shall be available for public inspection in the appropriate offices of—
 (A)the Bureau of Land Management; and (B)the United States Coast Guard.
 (4)SurveyNot later than 5 years after the date of the enactment of this Act, the Secretary of the Interior shall survey Tracts conveyed and patent the Tracts in accordance with the official plats of survey.
 (h)Public access easementsNo public access easements may be reserved to the United States under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) with respect to the land conveyed under this Act.
					604.Port Coordination Advisory Council for Point Spencer
 (a)EstablishmentThere is established the Port Coordination Advisory Council for the Port of Point Spencer. (b)MembershipThe Council shall consist of a representative appointed by each of the following:
 (1)The State. (2)BSNC.
 (c)DutiesThe duties of the Council are as follows: (1)To develop a Port Management Coordination Plan to help coordinate infrastructure development and operations at the Port of Point Spencer, that includes plans for—
 (A)construction; (B)funding eligibility;
 (C)land use planning and development; and (D)public interest use and access, emergency preparedness, law enforcement, protection of Alaska Native archaeological and cultural resources, and other matters that are necessary for public and private entities to function in proximity together in a remote location.
 (2)Update the Plan annually for the first 5 years after the date of the enactment of this Act and biennially thereafter.
 (3)Facilitate coordination among stakeholders at Point Spencer, including the Coast Guard, on the development and use of the land and coastline as such development relates to activities at the Port of Point Spencer.
 (4)Assess the need, benefits, efficacy, and desirability of establishing in the future a port authority at Point Spencer under State law and act upon that assessment, as appropriate, including taking steps for the potential formation of such a port authority.
 (d)PlanThe Plan shall be developed and implemented by the Council in such a manner so as to facilitate and support, and not interfere with nor impede, the statutory missions, duties, and operations of the Coast Guard in the Arctic.
 (e)CostsOperations and management costs for airstrips, runways, and taxiways at Point Spencer shall be determined pursuant to provisions of the Plan, as negotiated by the Council.
 605.WaiverSection 229 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3040) shall not be construed to prohibit any transfer or conveyance of lands under to this Act or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the transfer or conveyance of lands under this subtitle.
				BOther conveyance of Coast Guard property
				611.Conveyance of Coast Guard property in Point Reyes Station, California
					(a)Conveyance
 (1)In generalThe Commandant of the Coast Guard may convey to the County of Marin all right, title, and interest of the United States in and to the covered property—
 (A)for fair market value, provided for in paragraph (2); (B)subject to the conditions required by this section; and
 (C)subject to any other term or condition that the Commandant considers appropriate to protect the interests of the United States.
 (2)Fair market valueThe fair market value of the covered property shall be— (A)determined by a real estate appraiser, who has been selected by the County and is licensed to practice in California; and
 (B)approved by the Commandant, who shall base such approval on considerations of equity and fairness, including the use required under this section of the covered property.
 (3)ProceedsThe Commandant shall deposit the proceeds from a conveyance under paragraph (1) in the Coast Guard Housing Fund established by section 687 of title 14, United States Code.
 (b)Condition of conveyanceAs a condition of any conveyance of covered property under this section, the Commandant shall require that all right, title, and interest in and to the covered property revert to the United States if the covered property or any part thereof ceases to be used for affordable housing, as defined by the County and the Commandant at conveyance, or to provide a public benefit approved by the County.
 (c)Rules of constructionNothing in this section may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and liability Act of 1980 (42 U.S.C. 9620(h)).
 (d)DefinitionsIn this section: (1)CommandantThe term Commandant means the Commandant of the Coast Guard.
 (2)CountyThe term County means the County of Marin, California. (3)Covered propertyThe term covered property means the 32 acres of Federal land (including all buildings, structures, utilities, and miscellaneous facilities on the land) that are located in Point Reyes Station in the County of Marin, California, and that are under the administrative control of the Coast Guard and identified by the Coast Guard as CAMSPAC Housing.
 (e)ExpirationThe authority to convey the covered property under this section shall expire on the date that is four years after the date of the enactment of this Act.
					612.Conveyance of Coast Guard property in Tok, Alaska
 (a)Conveyance authorizedThe Commandant of the Coast Guard may convey all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)Right of first refusalThe Tanana Chiefs’ Conference shall have the right of first refusal with respect to purchase of the covered property under this section.
 (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (d)Fair market valueThe fair market value of the covered property shall be— (1)determined by appraisal; and
 (2)subject to the approval of the Commandant. (e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser.
 (f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (g)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code.
					(h)Covered property defined
 (1)In generalIn this section, the term covered property means the approximately 3.25 acres of real property (including all improvements located on the property) that are—
 (A)located in Tok, Alaska; (B)under the administrative control of the Coast Guard; and
 (C)described in paragraph (2). (2)DescriptionThe property described in this paragraph is the following:
 (A)Lots 11, 12, and 13, block G, Second Addition to Hartsell Subdivision, Section 20, Township 18 North, Range 13 East, Copper River Meridian, Alaska as appears by Plat No. 72–39 filed in the Office of the Recorder for the Fairbanks Recording District of Alaska, bearing seal dated 25 September 1972, all containing approximately 1.25 Acres and commonly known as 2-PLEX – Jackie Circle, Units A and B.
 (B)Beginning at a point being the SE corner of the SE 1⁄4 of the SE 1⁄4 Section 24, Township 18 North, Range 12 East, Copper River Meridian, Alaska; thence running westerly along the south line of said SE 1⁄4 of the NE 1⁄4 260 feet; thence northerly parallel to the east line of said SE 1⁄4 of the NE 1⁄4 335 feet; thence easterly parallel to the south line 260 feet; then south 335 feet along the east boundary of Section 24 to the point of beginning; all containing approximately 2.0 acres and commonly known as 4-PLEX – West C and Willow, Units A, B, C, and D.
							VIIMiscellaneous
			701.Interagency Coordinating Committee on Oil Pollution Research
 (a)In generalSection 7001(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2761(a)) is amended— (1)in paragraph (3)—
 (A)by striking Minerals Management Service and inserting Bureau of Safety and Environmental Enforcement, the Bureau of Ocean Energy Management,; and (B)by inserting the United States Arctic Research Commission, after National Aeronautics and Space Administration,; and
 (2)by adding at the end the following:  (5)Vice chairpersonA representative of the National Oceanic and Atmospheric Administration, a representative of the Bureau of Safety and Environmental Enforcement, and a representative of the Environmental Protection Agency shall serve, on a rotating basis, as vice chairperson of the Committee..
 (b)Technical amendmentsSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended— (1)in subsection (b)(2), in the matter preceding subparagraph (A), by striking Department of Transportation and inserting department in which the Coast Guard is operating; and
 (2)in subsection (c)(8)(A), by striking (1989) and inserting (2010). 702.Accident and incident notificationSection 9 of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (49 U.S.C. 60117 note; Public Law 112–90) is amended by striking subsection (c), and that subsection shall be deemed not to have been enacted.
			703.Technical corrections relating to  bridges
 (a)Act of March 3, 1899The Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899), is amended— (1)in section 9 (33 U.S.C. 401), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating;
 (2)in section 12 (33 U.S.C. 406)— (A)by striking the section designation and all that follows through the first sentence and inserting the following:
							
								12.Penalty for wrongful construction; removal of structures
 (a)Penalty for wrongful constructionEach individual or entity that violates an applicable provision of section 9, 10, or 11, or any rule or regulation promulgated by the Secretary of the department in which the Coast Guard is operating pursuant to section 9 or the Secretary of the Army pursuant to section 11, shall be—
 (1)guilty of a misdemeanor; and (2)on conviction, punished by, at the discretion of the applicable court—
 (A)a fine of not less than $500 nor more than $2,500; (B)imprisonment (in the case of an individual) for not more than 1 year; or
 (C)both the punishments described in subparagraphs (A) and (B).; and (B)in the second sentence—
 (i)by striking And further, the removal and inserting the following:  (b)Removal of structuresThe removal; and
 (ii)by striking the provisions of and all that follows through exercising and inserting a provision described in subsection (a) may be enforced by the injunction of any district court exercising; and
 (3)in subsections (a) and (c) of section 18 (33 U.S.C. 502), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (b)Act of March 23, 1906The Act of March 23, 1906 (commonly known as the Bridge Act of 1906), is amended—
 (1)in the first section (33 U.S.C. 491), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (2)in section 4 (33 U.S.C. 494), by striking Secretary of Homeland Security each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and
 (3)in section 5 (33 U.S.C. 495), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (c)Act of August 18, 1894Section 5 of the Act of August 18, 1894 (33 U.S.C. 499), is amended by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (d)Act of June 21, 1940The Act of June 21, 1940 (commonly known as the Truman-Hobbs Act), is amended— (1)in section 1 (33 U.S.C. 511), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating;
 (2)in section 3 (33 U.S.C. 513)— (A)in the section heading, by striking hearing and inserting meeting;
 (B)in the first sentence— (i)by striking hearing and inserting meeting; and
 (ii)by striking evidence and inserting supporting data; and (C)in the second sentence, by striking hearing and inserting a meeting;
 (3)in section 4 (33 U.S.C. 514), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (4)in section 7 (33 U.S.C. 517), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and
 (5)in section 13 (33 U.S.C. 523), in the proviso, by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating. (e)Act of July 16, 1952Section 3 of the Act of July 16, 1952 (33 U.S.C. 524), is amended by striking hearings and inserting meetings.
 (f)General Bridge Act of 1946The General Bridge Act 1946 is amended— (1)in section 502(b) (33 U.S.C. 525(b)), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and
 (2)in section 510 (33 U.S.C. 533), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (g)International Bridge Act of 1972The International Bridge Act of 1972 is amended—
 (1)in section 5 (33 U.S.C. 535c), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (2)in section 8 (33 U.S.C. 535e)—
 (A)by striking Secretary of Transportation each place it appears and inserting the department in which the Coast Guard is operating; and (B)in subsection (b), in the second sentence, by striking , and the provisions of section 6 of this Act shall not apply; and
 (3)by striking section 11 (33 U.S.C. 535h). 704.International port and facility inspection coordinationSection 825(a) of the Coast Guard Authorization Act of 2010 (6 U.S.C. 945 note; Public Law 111–281) is amended in the matter preceding paragraph (1)—
 (1)by striking the department in which the Coast Guard is operating and inserting Homeland Security; and (2)by striking they are integrated and conducted by the Coast Guard and inserting the assessments are coordinated between the Coast Guard and Customs and Border Protection.
				705.Reports
 (a)Distant water tuna fleetSection 421(d) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 46 U.S.C. 8103 note) is amended by striking On March 1, 2007, and annually thereafter and inserting Not later than July 1 of each year,.
				(b)Elimination of reports
 (1)Annual updates on limits to liabilitySection 603(c)(3) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note) is amended by striking on an annual basis. and inserting not later than January 30 of the year following each year in which an oil discharge from a vessel or nonvessel source that results or is likely to result in removal costs and damages (as those terms are defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) that exceed liability limits established under section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704)..
 (2)International Bridge Act of 1972The International Bridge Act of 1972 is amended by striking section 11 (33 U.S.C. 535h). 706.Safe vessel operation in the Great LakesThe Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281) is amended—
 (1)in section 610, by— (A)striking the section enumerator and heading and inserting the following:
						
							610.Safe vessel operation in the Great Lakes;
 (B)striking existing boundaries and any future expanded boundaries of the Thunder Bay National Marine Sanctuary and Underwater Preserve and inserting boundaries of any National Marine Sanctuary that preserves shipwrecks or maritime heritage in the Great Lakes; and
 (C)by inserting before the period at the end the following: , unless the designation documents for such Sanctuary do not allow taking up or discharging ballast water in such Sanctuary; and
 (2)in the table of contents in section 2, by striking the item relating to section 610 and inserting the following:
					Sec. 610. Safe vessel operation in the Great Lakes..
 707.Coastwise endorsementNotwithstanding section 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the F/V RONDYS (O.N. 291085).
			708.International Ice Patrol
 (a)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the current operations to perform the International Ice Patrol mission and on alternatives for carrying out that mission, including satellite surveillance technology.
 (b)AlternativesThe report required by subsection (a) shall include whether an alternative— (1)provides timely data on ice conditions with the highest possible resolution and accuracy;
 (2)is able to operate in all weather conditions or any time of day; and (3)is more cost effective than the cost of current operations.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
					Sec. 1. Short title; table of contents.
					TITLE I—Authorizations
					Sec. 101. Authorizations.
					Sec. 102. Conforming amendments.
					TITLE II—Coast Guard
					Sec. 201. Vice Commandant.
					Sec. 202. Vice admirals.
					Sec. 203. Professional development.
					Sec. 204. Senior enlisted member continuation boards.
					Sec. 205. Coast Guard member pay.
					Sec. 206. Recall.
					Sec. 207. Exchange of medical goods and services.
					Sec. 208. Coast Guard remission of indebtedness.
					Sec. 209. Coast Guard communities.
					Sec. 210. Major acquisition programs.
					Sec. 211. Major acquisitions assessment.
					Sec. 212. Polar Icebreakers.
					Sec. 213. Participation of the Coast Guard Academy in Federal, State, or other educational research grants.
					Sec. 214. Venue.
					Sec. 215. National Coast Guard Museum.
					Sec. 216. Investigations.
					Sec. 217. Clarification of eligibility of members of the Coast Guard for combat-related special
			 compensation.
					Sec. 218. Maternity leave policies for the Coast Guard.
					Sec. 219. Technical and clerical amendments to title 14, United States Code.
					TITLE III—Shipping and Navigation
					Sec. 301. Whistleblower protections.
					Sec. 302. Maritime drug law enforcement.
					Sec. 303. Carriage of liquid dangerous cargo.
					Sec. 304. Maritime transportation of hazardous material.
					Sec. 305. Recreational vessel operator education.
					Sec. 306. Nondisclosure of certain information.
					Sec. 307. Higher volume port area regulatory definition change.
					Sec. 308. Recognition of port security assessments conducted by other entities.
					Sec. 309. Model years for recreational vessels.
					Sec. 310. Recreational vessel engine weights.
					Sec. 311. Vessel replacement.
					Sec. 312. Fishing vessel and fish tender vessel certification.
					Sec. 313. Title 46, United States Code, technical corrections.
					TITLE IV—Federal Maritime Commission
					Sec. 401. Authorization of appropriations.
					Sec. 402. Duties of the chairman.
					TITLE V—Sportfish restoration and recreational boating safety reauthorization
					Sec. 501. Short title.
					Sec. 502. Authorization of appropriations.
					Sec. 503. Division of annual appropriations.
					Sec. 504. Extension of exception to limitation on transfers to fund.
					Sec. 505. Recreational boating safety allocations.
					Sec. 506. Recreational boating safety.
					Sec. 507. National Boating Safety Advisory Council.
					Sec. 508. Plan evaluation.
					Sec. 509. Report to Congress.
					TITLE VI—Conveyance of Coast Guard property
					Subtitle A—Conveyance of Coast Guard property in Point Spencer, Alaska
					Sec. 601. Findings.
					Sec. 602. Definitions.
					Sec. 603. Authority to convey land in Point Spencer.
					Sec. 604. Port Coordination Advisory Council for Point Spencer.
					Sec. 605. Waiver.
					Subtitle B—Other conveyance of Coast Guard property
					Sec. 611. Conveyance of Coast Guard property in Point Reyes Station, California.
					Sec. 612. Conveyance of Coast Guard property in Tok, Alaska.
					TITLE VII—Miscellaneous
					Sec. 701. Interagency Coordinating Committee on Oil Pollution Research.
					Sec. 702. Accident and incident notification.
					Sec. 703. Technical corrections relating to bridges.
					Sec. 704. International port and facility inspection coordination.
					Sec. 705. Reports.
					Sec. 706. Safe vessel operation in the Great Lakes.
					Sec. 707. Coastwise endorsement.
					Sec. 708. International Ice Patrol.
					Sec. 709. Pribilof Islands.
					Sec. 710. No charge for parking facilities.
					Sec. 711. Assessment of oil spill response and cleanup activities in the Great Lakes.
					Sec. 712. Report on status of technology detecting passengers who have fallen overboard.
					TITLE VIII—Vessel Incidental Discharge Act
					Sec. 801. Short title.
					Sec. 802. Findings; purpose.
					Sec. 803. Definitions.
					Sec. 804. Regulation and enforcement.
					Sec. 805. Uniform national standards and requirements for the regulation of discharges incidental
			 to the normal operation of a vessel.
					Sec. 806. Treatment technology certification.
					Sec. 807. Exemptions.
					Sec. 808. Alternative compliance program.
					Sec. 809. Judicial review.
					Sec. 810. Effect on State authority.
					Sec. 811. Application with other statutes.
				
			IAuthorizations
			101.Authorizations
 (a)In generalTitle 14, United States Code, is amended by adding at the end the following:  IIICoast Guard Authorizations and Reports to CongressChap.Sec.27.Authorizations2701 29.Reports2901 27AuthorizationsSec.2702. Authorization of appropriations.2704. Authorized levels of military strength and training. 2702.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2016 and 2017 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$6,981,036,000 for fiscal year 2016; and
 (B)$6,981,036,000 for fiscal year 2017. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$1,546,448,000 for fiscal year 2016; and (B)$1,546,448,000 for fiscal year 2017.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services—
 (A)$140,016,000 for fiscal year 2016; and (B)$140,016,000 for fiscal year 2017.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title—
 (A)$16,701,000 for fiscal year 2016; and (B)$16,701,000 for fiscal year 2017.
 (5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$19,890,000 for fiscal year 2016; and (B)$19,890,000 for fiscal year 2017.
										2704.Authorized levels of military strength and training
 (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2016 and 2017.
 (b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2016 and 2017 as follows:
 (1)For recruit and special training, 2,500 student years. (2)For flight training, 165 student years.
 (3)For professional training in military and civilian institutions, 350 student years. (4)For officer acquisition, 1,200 student years.
										29ReportsSec..
 (b)Requirement for prior authorization of appropriationsSection 662 of title 14, United States Code, is amended— (1)by redesignating such section as section 2701;
 (2)by transferring such section to appear before section 2702 of such title (as added by subsection (a) of this section); and
 (3)by striking paragraphs (1) through (5) and inserting the following:  (1)For the operation and maintenance of the Coast Guard, not otherwise provided for.
 (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services.
 (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title.
 (5)For research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard.
 (6)For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program..
 (c)Authorization of personnel end strengthsSection 661 of title 14, United States Code, is amended— (1)by redesignating such section as section 2703; and
 (2)by transferring such section to appear before section 2704 of such title (as added by subsection (a) of this section).
					(d)Reports
 (1)Transmission of annual Coast Guard authorization requestSection 662a of title 14, United States Code, is amended— (A)by redesignating such section as section 2901;
 (B)by transferring such section to appear as the first section in chapter 29 of such title (as added by subsection (a) of this section); and
 (C)in subsection (b)— (i)in paragraph (1) by striking described in section 661 and inserting described in section 2703; and
 (ii)in paragraph (2) by striking described in section 662 and inserting described in section 2701. (2)Capital investment planSection 663 of title 14, United States Code, is amended—
 (A)by redesignating such section as section 2902; and (B)by transferring such section to appear after section 2901 of such title (as so redesignated and transferred by paragraph (1) of this subsection).
 (3)Major acquisitionsSection 569a of title 14, United States Code, is amended— (A)by redesignating such section as section 2903;
 (B)by transferring such section to appear after section 2902 of such title (as so redesignated and transferred by paragraph (2) of this subsection); and
 (C)in subsection (c)(2) by striking of this subchapter. (e)Icebreaking assets (1)FindingCongress finds that icebreaking assets are critical to the United States Arctic and Antarctic capabilities and readiness, and the execution of national priorities, including national security, shipping, maritime domain awareness, search and rescue, and environmental response.
 (2)Authorization of appropriationsOf the amounts authorized to be appropriated pursuant to section 2702(2) of title 14, United States Code, as added by subsection (a), there is authorized to be appropriated to the Coast Guard $4,000,000 for fiscal year 2016 and $10,000,000 for fiscal year 2017, for preacquisition activities for a new polar icebreaker, including initial specification development and feasibility studies.
 (f)Additional submissionsThe Commandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives—
 (1)each plan required under section 2904 of title 14, United States Code, as added by subsection (a) of this section;
 (2)each plan required under section 2903(e) of title 14, United States Code, as added by section 206 of this Act;
 (3)each plan required under section 2902 of title 14, United States Code, as redesignated by subsection (d) of this section; and
 (4)each mission need statement required under section 569 of title 14, United States Code. 102.Conforming amendments (a)Analysis for title 14The analysis for title 14, United States Code, is amended by adding after the item relating to part II the following:
					III.Coast Guard Authorizations and Reports to Congress2701.
 (b)Analysis for chapter 15The analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569a.
 (c)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by striking the items relating to sections 661, 662, 662a, and 663.
 (d)Analysis for chapter 27The analysis for chapter 27 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting—
 (1)before the item relating to section 2702 the following: 2701. Requirement for prior authorization of appropriations.; and(2)before the item relating to section 2704 the following:
						2703. Authorization of personnel end strengths..
 (e)Analysis for chapter 29The analysis for chapter 29 of title 14, United States Code, as added by section 101(a) of this Act, is amended by adding after Sec. the following:
					2901. Transmission of annual Coast Guard authorization request.2902. Capital investment plan.2903. Major acquisitions..
 (f)Mission need statementSection 569(b) of title 14, United States Code, is amended— (1)in paragraph (2) by striking in section 569a(e) and inserting in section 2903; and
 (2)in paragraph (3) by striking under section 663(a)(1) and inserting under section 2902(a)(1). IICoast Guard 201.Vice Commandant (a)In generalChapter 3 of title 14, United States Code, is amended—
 (1)in section 41, by striking an admiral, and inserting admirals;; (2)in section 47, by striking vice admiral in the fourth sentence and inserting admiral; and
 (3)in section 51— (A)in subsection (a), by inserting admiral or before vice admiral,;
 (B)in subsection (b), by inserting admiral or before vice admiral, each place it appears; and (C)in subsection (c), by inserting admiral or before vice admiral,.
 (b)Treatment of incumbent; transitionNotwithstanding any other provision of law, the officer who, on the date of the enactment of this Act, is serving as Vice Commandant of the Coast Guard—
 (1)shall continue to serve as Vice Commandant; (2)shall have the grade of admiral with pay and allowances of that grade; and
 (3)shall not be required to be reappointed by reason of the enactment of this Act. 202.Vice admiralsSection 50 of title 14, United States Code, is amended—
 (1)in subsection (a)— (A)by striking paragraph (1) and inserting the following new paragraph (1):
						
 (1)The President may— (A)designate, within the Coast Guard, no more than 5 positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade, and shall perform such duties as the Commandant may prescribe (and if the President designates 5 such positions, 1 position shall be the Chief of Staff of the Coast Guard); and
 (B)designate within the Executive branch, other than within the Coast Guard, positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade.; and
 (B)in paragraph (3)(A), by striking under paragraph (1) and inserting under paragraph (1)(A); and (2)in subsection (b)(2)—
 (A)in subparagraph (B), by striking and at the end; (B)by redesignating subparagraph (C) as subparagraph (D); and
 (C)by inserting after subparagraph (B) the following:  (C)at the discretion of the Secretary, while awaiting orders after being relieved from the position, beginning on the day the officer is relieved from the position, but not for more than 60 days; and.
					203.Professional development
 (a)Sense of CongressIt is the sense of Congress that toxic leadership can have an adverse effect on subordinates and the service, and result in degraded mission performance and the Coast Guard should develop policies consistent with those of the Department of Defense to prevent, identify, and correct toxic leadership.
				(b)Report on leadership development
 (1)In generalChapter 11 of title 14, United States Code, is amended by adding after section 428 the following:  429.Multirater assessment of certain personnel (a)Multirater assessment of certain personnel (1)In generalCommencing not later than one year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant of the Coast Guard shall develop and implement a plan to conduct every two years a multirater assessment for each of the following:
 (A)Each flag officer of the Coast Guard. (B)Each member of the Senior Executive Staff of the Coast Guard.
 (C)Each officer of the Coast Guard nominated for promotion to the grade of captain. (2)Post-assessment elementsFollowing an assessment of an individual pursuant to paragraph (1), the individual shall be provided appropriate post-assessment counseling and leadership coaching.
 (b)Report on leadership developmentNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the feasibility of including a multirater assessment as part of the personnel development programs of the Coast Guard. The report shall include the following:
 (1)An assessment of the feasibility of— (A)all officers (other than officers covered by subsection (a)) completing a multirater assessment;
 (B)all members (other than officers covered by subsection (a)) in command positions completing a multirater assessment;
 (C)all enlisted members in a supervisory position completing a multirater assessment; and (D)members completing periodic multirater assessments.
 (2)Such recommendations as the Commandant considers appropriate for the implementation or expansion of a multirater assessment in the personnel development programs of the Coast Guard.
 (3)An overview of each of the current leadership development courses of the Coast Guard, an assessment of the feasibility of the expansion of any such course, and a description of the resources, if any, required to expand such courses.
 (4)An assessment on the state of leadership training in the Coast Guard, and recommendations on the implementation of a policy to combat toxic leadership including—
 (A)a description of methods that will be used by the Coast Guard to identify, monitor, and counsel individuals who may be identified as toxic leaders;
 (B)the implementation of toxic leadership recognition training (in self and others); (C)the establishment of procedures for the administrative separation of toxic leaders; and
 (D)a description of the resources needed to implement this section. (c)Multirater assessment definedIn this section, the term multirater assessment means a review that seeks opinion from members senior to the reviewee and the peers and subordinates of the reviewee.. 
 (2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item related to section 428 the following new item:
						Sec. 429. Multirater assessment of certain personnel..
					(c)Training course on workings of Congress
 (1)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following new section:
						
							60.Training
			 course
			 on workings of Congress
 (a)In generalNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant, in consultation with the civilian and permanent commissioned teaching staff of the Department of Humanities at the Coast Guard Academy and such other individuals and organizations as the Commandant considers appropriate, shall develop an annual training course for all Coast Guard flag officers newly appointed or assigned to billets in the National Capital Region and all Coast Guard senior executive service personnel employed in the National Capital Region to educate them on the workings of Congress.
 (b)Course subject matterThe training course required by this section shall cover a variety of subjects related to Congress and the Federal legislative process, including—
 (1)the history and structure of Congress and the committee systems of the House of Representatives and the Senate, including the functions and responsibilities of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the documents used by Congress, including bills, resolutions, committee reports, and conference reports, and the purposes they serve;
 (3)the legislative processes of the House of Representatives and the Senate, including similarities and differences between the two processes;
 (4)the roles of Members of Congress and congressional staff in the legislative process; (5)the congressional budget process;
 (6)the congressional authorization-appropriation process; (7)the Senate advice and consent process for presidential nominees;
 (8)the Senate advice and consent process for treaty ratification; (9)the concept and underlying purposes of congressional oversight; and
 (10)best practices that promote effective and successful interactions with Congress. (c)Lecturers and panelists (1)Outside expertsThe Commandant shall ensure that not less than 60 percent of the lecturers, panelists, and other individuals providing education and instruction as part of the training course required by this section are experts on Congress and the Federal legislative process who are not employed by the executive branch of the Federal Government, such as the Congressional Research Service.
 (2)Authority To accept pro bono servicesIn satisfying the requirement under paragraph (1), the Commandant shall seek, and is authorized to accept, educational and instructional services of lecturers, panelists, and other individuals and organizations provided to the Coast Guard on a pro bono basis.
									(d)Completion of required training
 (1)Current flag officers and employeesA Coast Guard flag officer appointed or assigned to a billet in the National Capital Region on the date of the enactment of this section, and a Coast Guard senior executive service employee employed in the National Capital Region on the date of the enactment of this section, shall complete a training course that meets the requirements of this section within 60 days of the date on which the Commandant completes the development of the training course.
 (2)New flag officers and employeesA Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard senior executive service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item:
						60. Training
			 course on workings of Congress..
					204.Senior enlisted member continuation boards
 (a)In generalSection 357 of title 14, United States Code, is amended— (1)by striking subsections (a) through (h) and subsection (j);
 (2)in subsection (i), by striking (i). (b)Conforming and clerical amendments (1)Heading amendmentThe heading of such section is amended to read as follows:
						
							357.Retirement of enlisted members: increase in retired pay.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by striking the item relating to section 357 and inserting the following new item:
						357. Retirement of enlisted members: increase in retired pay..
					205.Coast Guard member pay
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on alternative methods for notifying members of the Coast Guard of their monthly earnings. The report shall include—
 (1)an assessment of the feasibility of providing members a monthly notification of their earnings, categorized by pay and allowance type; and
 (2)a description and assessment of mechanisms that may be used to provide members with notification of their earnings, categorized by pay and allowance type.
					(b)Annual audit of pay and allowances of members undergoing permanent change of station
 (1)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following new section:
						
 519.Annual audit of pay and allowances of members undergoing permanent change of stationThe Commandant shall conduct each calendar year an audit of member pay and allowances for the members who transferred to new units during such calendar year. The audit for a calendar year shall be completed by the end of the calendar year..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 13 of such title is amended adding at the end the following new item:
						519. Annual audit of pay and allowances of members undergoing permanent change of station..
					206.Recall
 (a)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 421 the following new section:
					
 421a.Involuntary recall to active dutyThe Commandant may recall a retired member of the Coast Guard who is subject to section 802 of title 10 and order that member to active duty, without the member's consent, for the purpose of any of the following:
 (1)A preliminary hearing under section 832 of title 10. (2)Trial by court-martial under chapter 47 of title 10.
 (3)Nonjudicial punishment under section 815 of title 10.. (b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 421 the following new item:
					421a. Involuntary recall to active duty..
 207.Exchange of medical goods and servicesNotwithstanding section 1085 of title 10, United States Code, the Secretary of Homeland Security shall, in lieu of reimbursement, transfer, from amounts appropriated for the operating expenses of the Coast Guard, an amount, determined by the Department of Defense Board of Actuaries established pursuant to section 183 of title 10 United States Code, that represents the value of care that the Department of Defense or a military department, during the fiscal year in which funds are made available, provides to a member or former member of the Coast Guard (or a dependent of such member or former member).
			208.Coast Guard remission of indebtedness
 (a)Expansion of authority To remit indebtednessSection 461 of title 14, United States Code, is amended to read as follows:  461.Remission of indebtednessThe Secretary may have remitted or cancelled any part of a person’s indebtedness to the United States or any instrumentality of the United States if—
 (1)the indebtedness was incurred while the person served on active duty as a member of the Coast Guard; and
 (2)the Secretary determines that remitting or cancelling the indebtedness is in the best interest of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 14 of such title is amended by striking the item relating to section 461 and inserting the following new item:
					461. Remission of indebtedness..
 209.Coast Guard communitiesSection 409 of the Coast Guard Authorization Act of 1998 (14 U.S.C. 639 note) is amended by striking 90 days in the second sentence and inserting 30 days.
 210.Major acquisition programsSection 2903 of title 14, United States Code, as redesignated by section 101 of this Act, is amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection (e):
					
						(e)Quarterly reports on risks of programs
 (1)In generalNot later than 15 days after the end of each fiscal year quarter, the Commandant shall submit to the committees of Congress specified in subsection (a) a report setting forth a current assessment of the risks associated with all current major acquisition programs.
 (2)ElementsEach report under this subsection shall set forth, for each current major acquisition program, the following:
 (A)The top five current risks to such program. (B)Any failure of such program to demonstrate a key performance parameter or threshold during operational test and evaluation conducted during the fiscal year quarter preceding such report.
 (C)Whether there has been any decision during such fiscal year quarter to order full rate production before all key performance parameters or thresholds are met.
 (D)Whether there has been any breach of major acquisition program cost (as defined by the Major Systems Acquisition Manual) during such fiscal year quarter.
 (E)Whether there has been any breach of major acquisition program schedule (as so defined) during such fiscal year quarter..
 211.Major acquisitions assessmentNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that assesses the effect of any new major acquisition on the stated Program of Record and the Capital Investment Plan of the Coast Guard. The report shall include life-cycle funding requirements, an assessment of impact on delivery dates of current acquisitions projects and programs, an assessment of impact on planned construction or improvement projects, and recommendations on funding levels necessary to simultaneously support any proposed and current acquisitions projects and programs.
			212.Polar Icebreakers
 (a)Classification of Polar IcebreakersSection 573(c) of title 14, United States Code, is amended— (1)in paragraph (3)(A), by inserting or Polar Icebreaker after National Security Cutter; and
 (2)in paragraph (4), by inserting or Polar Icebreaker after National Security Cutter. (b)Incremental funding authority for Polar Class IcebreakersIn fiscal year 2016 and each fiscal year thereafter, the Commandant of the Coast Guard is granted the authority to enter into a contract or contracts for the acquisition of Polar Icebreakers and associated equipment using incremental funding.
 (c)Polar Sea materiel condition assessment and service life extension decisionSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalNot later than 1 year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary of the department in which the Coast Guard is operating shall—
 (1)complete a materiel condition assessment with respect to the Polar Sea; (2)make a determination whether it is cost effective to reactivate the Polar Sea when compared with other options to provide icebreaking services as part of a strategy to maintain polar icebreaking services; and
 (3)submit to the Committee on Transportation and Infrastructure of the House of Representative and the Committee on Commerce, Science, and Transportation of the Senate—
 (A)the assessment required under paragraph (1); and (B)written notification of the determination required under paragraph (2).;
 (2)in subsection (b) by striking analysis and inserting written notification; (3)by striking subsection (c);
 (4)by redesignating subsections (d) through (h) as subsections (c) through (g), respectively; (5)in subsection (c) (as redesignated by paragraph (4) of this section)—
 (A)in paragraph (1)— (i)in subparagraph (A) by striking based on the analysis required; and
 (ii)in subparagraph (C) by striking analysis and inserting written notification; and (B)by amending paragraph (2) to read as follows:
							
 (2)DecommissioningIf the Secretary makes a determination under subsection (a) that it is not cost effective to reactivate the Polar Sea, then, not later than 180 days after written notification of that determination is submitted under that subsection, the Commandant of the Coast Guard may decommission the Polar Sea.; and
 (6)in subsection (e) (as redesignated by paragraph (4) of this section) by striking in subsection (d) and inserting in subsection (c). 213.Participation of the Coast Guard Academy in Federal, State, or other educational research grantsSection 196 of title 14, United States Code, is amended—
 (1)by inserting (a) In general.— before Notwithstanding; and (2)by adding at the end the following:
					
						(b)Authority
 (1)Contract or cooperative agreementNotwithstanding chapter 63 of title 31 and chapter 137 of title 10, the Commandant may enter into a contract or cooperative agreement with a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy. Notwithstanding any other provision of law or policy to the contrary, the Commandant may enter such contract or cooperative agreement on a sole source basis.
 (2)Lease or licenseThe Commandant may enter into a lease or license with a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.
 (c)Use of Coast Guard personal propertyThe Commandant may allow a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish to use, at no cost, personal property of the Coast Guard to assist the non-profit organization in supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.
						(d)Acceptance of support
 (1)Support received from a 501(c)(3) nonprofit organizationNotwithstanding section 93 of this title, the Commandant may accept funds, supplies, and services from a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish for the support of academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy. For purposes of this subsection, employees or personnel of such nonprofit organization shall not be employees of the United States.
 (2)LimitationThe Commandant shall ensure that contributions under this subsection do not reflect unfavorably on the ability of the Coast Guard, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or compromise the integrity or appearance of integrity of any program of the Coast Guard, or any individual involved in such a program.
 (e)Retention and use of fundsFunds received under this section may be retained for use in support of academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy and shall remain available until expended.
 (f)ConditionsThe authority provided in this section with respect to a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, that the Coast Guard Academy Alumni Association may establish is valid only so long as such nonprofit organization continues to—
 (1)qualify as a nonprofit organization, described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, and operates in accordance with this section, the laws of the State of Connecticut, and the constitution and bylaws of the nonprofit organization; and
 (2)operate exclusively to support academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy..
 214.VenueSection 311(d) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(d)) is amended by striking the second sentence and inserting In the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands..
 215.National Coast Guard MuseumSection 98 of title 14, United States Code, is amended— (1)by striking subsection (b); and
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 216.Investigations (a)In generalChapter 11 of title 14, United States Code, as amended by section 203(b), is further amended by adding after section 429 the following:
					
						430.Investigations of Flag Officers and Senior Executive Service
 An investigation into an allegation of misconduct by a senior official shall be conducted in a manner consistent with the policies of the Department of Defense for such an investigation. The Inspector General of the Department of Homeland Security shall consult with the Inspector General of the Department of Defense any time a report of an allegation of misconduct is made against a senior official..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title, as amended by section 203(b), is further amended by inserting after the item related to section 429 the following new item:
					Sec. 430. Investigations of Flag Officers and Senior Executive Service..
				217.Clarification of eligibility of members of the Coast Guard for combat-related special compensation
 (a)Guidance on consideration of eligibilityNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue guidance and procedures for the boards and personnel of the Coast Guard necessary to ensure that, in determining whether the disability of a member of the Coast Guard is a combat-related disability for purposes of the eligibility of such member for combat-related special compensation under section 1413a of title 10, United States Code, such boards and personnel shall consider the criteria prescribed by the Secretary of Defense pursuant to subsection (e)(2) of such section in the same manner as boards and personnel of the military departments consider such criteria in determining whether the disability of a member of the Armed Forces is a combat-related disability for purposes of the eligibility of such member for combat-related special compensation under such section, including a disability incurred—
 (1)in the performance of combat-related eligible duties (as described under criteria prescribed by the Secretary of Defense) while permanently or temporarily assigned to a combatant command or other unit of the Department of Defense or while executing a mission or training in support of the Department; or
 (2)in the case of a member of the Coast Guard when it was not operating as a service in the Navy— (A)during activities described in subsection (e) of such section (as described under criteria prescribed by the Secretary of Defense), except that hazardous service otherwise referred to in paragraph (2)(B) of that subsection shall include aviation duty, diving duty, rescue swimmer or similar duty, and hazardous service onboard a small vessel, such as duty as a surfman;
 (B)in the performance of duties for which special or incentive pay was paid pursuant to section 301, 301a, 304, 307, 334, or 351 of title 37, United States Code;
 (C)in the performance of a homeland security mission (as that term is defined in section 888(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 468(a)(2));
 (D)in the performance of a search and rescue mission; or (E)while engaged in a training exercise for the performance of a mission or duty covered by this paragraph.
 (b)Applicability of guidanceThe guidance issued pursuant to subsection (a) shall apply to disabilities described in that subsection that are incurred on or after the effective date provided in section 636(a)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2574; 10 U.S.C. 1413a note).
 (c)Reapplication for compensationAny member of the Coast Guard who was denied combat-related special compensation under section 1413a of title 10, United States Code, during the period beginning on the effective date specified in subsection (b) and ending on the date of the issuance of the guidance required by subsection (a) may reapply for combat-related special compensation under such section on the basis of such guidance in accordance with such procedures as the Secretary of Homeland Security shall specify.
 218.Maternity leave policies for the Coast GuardNot later than 1 year after the date the Secretary of Defense or the Secretary of the Navy promulgates a new rule, policy, or memorandum with respect to maternity leave pursuant to section 704 of title 10, United States Code, the Secretary of the Department in which the Coast Guard is operating shall promulgate a similar rule, policy, or memorandum, as appropriate, consistent with whichever maternity leave policy is greater in terms of both duration and compensation.
 219.Technical and clerical amendments to title 14, United States CodeTitle 14, United States Code, is amended— (1)in the table of chapters at the beginning of part I, by striking Coast Guard in the item relating to chapter 19;
 (2)in section 46(a), by striking subsection and inserting section; (3)in section 47, by striking the section heading and inserting the following new section heading:
					
						47.Vice Commandant; appointment; 
 (4)in the table of sections at the beginning of chapter 9, by striking Safety in the item relating to section 199 and inserting safety; (5)in section 427(b)(2), by striking this chapter and inserting chapter 61 of title 10;
 (6)in the table of sections at the beginning of chapter 15, by striking Sec. that follows the heading for subchapter II; (7)in section 581(5)(B), by striking $300,000,0000, and inserting $300,000,000,;
 (8)in section 637(c)(3), by inserting it is before any in the matter preceding subparagraph (A); (9)in section 641(d)(3), by striking Guard, installation and inserting Guard installation;
 (10)in section 691(c)(3), by striking state and inserting State; (11)in the table of sections at the beginning of chapter 21—
 (A)by striking reserve in the item relating to section 709 and inserting Reserve; and (B)by striking from active in the item relating to section 740 and inserting from an active;
 (12)in section 742(c), by striking subsection (a)and and inserting subsections (a) and; (13)in section 821(b)(1), by striking 26 and inserting 171; and
 (14)in section 823a(b)(1), by striking 26 and inserting 171. IIIShipping and Navigation 301.Whistleblower protectionsSubparagraph (A) of section 2114(a)(1) of title 46, United States Code, is amended to read as follows:
				
 (A)the seaman in good faith has reported or is about to report to the Coast Guard, another appropriate Federal department or agency, the vessel owner, the vessel operator, or the seaman’s employer that the seaman believes that a violation of a maritime safety or maritime environmental protection law or regulation prescribed under that law or regulation has occurred;.
			302.Maritime drug law enforcement
 (a)In generalChapter 705 of title 46, United States Code, is amended by adding at the end the following:  70509.Destruction of evidence during maritime counter-drug operations (a)In generalWhoever, while on board a vessel used to commit, or to facilitate the commission of, an offense under section 70503 of this title, knowingly or intentionally destroys (including jettisoning any item or scuttling, burning, or hastily cleaning a vessel), or attempts or conspires to destroy, property that is subject to forfeiture under section 511(a) of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 881(a)) shall be fined in accordance with section 3571 of title 18, imprisoned not more than 15 years, or both.
 (b)Prima facie evidence of violationPractices commonly recognized as smuggling tactics may provide prima facie evidence of intent to use a vessel to commit, or to facilitate the commission of, an offense under section 70503 of this title, even in the absence of controlled substances aboard the vessel. The following indicia, among others, may be considered, in the totality of the circumstances, to be prima facie evidence that a vessel is intended to be used to commit, or to facilitate the commission of, such an offense:
 (1)The construction or adaptation of the vessel in a manner that facilitates smuggling, including— (A)the configuration of the vessel to ride low in the water or present a low hull profile to avoid being detected visually or by radar;
 (B)the presence of any compartment or equipment that is built or fitted out for smuggling, not including items such as a safe or lock-box reasonably used for the storage of personal valuables;
 (C)the presence of an auxiliary tank not installed in accordance with applicable law or installed in such a manner as to enhance the vessel’s smuggling capability;
 (D)the presence of engines that are excessively overpowered in relation to the design and size of the vessel;
 (E)the presence of materials used to reduce or alter the heat or radar signature of the vessel and avoid detection;
 (F)the presence of a camouflaging paint scheme, or of materials used to camouflage the vessel, to avoid detection; or
 (G)the display of false vessel registration numbers, false indicia of vessel nationality, false vessel name, or false vessel homeport.
 (2)The presence or absence of equipment, personnel, or cargo inconsistent with the type or declared purpose of the vessel.
 (3)The presence of excessive fuel, lube oil, food, water, or spare parts, inconsistent with legitimate vessel operation, inconsistent with the construction or equipment of the vessel, or inconsistent with the character of the vessel’s stated purpose.
 (4)The operation of the vessel without lights during times lights are required to be displayed under applicable law or regulation and in a manner of navigation consistent with smuggling tactics used to avoid detection by law enforcement authorities.
 (5)The failure of the vessel to stop or respond or heave to when hailed by government authority, especially where the vessel conducts evasive maneuvering when hailed.
 (6)The declaration to government authority of false information about the vessel, crew, or voyage or the failure to identify the vessel by name or country of registration when requested to do so by government authority.
 (7)The presence of controlled substance residue on the vessel, on an item aboard the vessel, or on an individual aboard the vessel, of a quantity or other nature that reasonably indicates manufacturing or distribution activity.
 (8)The use of petroleum products or other substances on the vessel to foil the detection of controlled substance residue.
 (9)The presence of a controlled substance in the water in the vicinity of the vessel, where given the currents, weather conditions, and course and speed of the vessel, the quantity or other nature is such that it reasonably indicates that the controlled substance was transported in the subject vessel.
 (c)Extension beyond territorial jurisdictionSubsection (a) applies even though the act is committed outside the territorial jurisdiction of the United States.
							70510.Maritime bulk cash smuggling
 (a)Criminal offenseWhoever, while aboard a vessel used to commit, or to facilitate the commission of, an offense under section 70503 of this title, or whoever, while aboard a vessel outfitted for smuggling, knowingly conceals, attempts to conceal, or conspires to conceal more than $100,000 in currency or other monetary instruments on the person of such individual or in any conveyance, article of luggage, merchandise, or other container, or compartment of or aboard such vessel shall be fined in accordance with section 3571 of title 18, imprisoned not more than 15 years, or both.
 (b)Prima facie evidence of violationPractices commonly recognized as smuggling tactics may provide prima facie evidence of intent to use a vessel to commit, or to facilitate the commission of, an offense under section 70503 of this title or prima facie evidence of a vessel outfitted for smuggling, even in the absence of controlled substances aboard the vessel. The following indicia, among others, may be considered, in the totality of the circumstances, to be prima facie evidence that a vessel is intended to be used to commit, or to facilitate the commission of, such an offense or is outfitted for smuggling:
 (1)The construction or adaptation of the vessel in a manner that facilitates smuggling, including— (A)the configuration of the vessel to ride low in the water or present a low hull profile to avoid being detected visually or by radar;
 (B)the presence of any compartment or equipment that is built or fitted out for smuggling, not including items such as a safe or lock-box reasonably used for the storage of personal valuables;
 (C)the presence of an auxiliary tank not installed in accordance with applicable law or installed in such a manner as to enhance the vessel’s smuggling capability;
 (D)the presence of engines that are excessively overpowered in relation to the design and size of the vessel;
 (E)the presence of materials used to reduce or alter the heat or radar signature of the vessel and avoid detection;
 (F)the presence of a camouflaging paint scheme, or of materials used to camouflage the vessel, to avoid detection; or
 (G)the display of false vessel registration numbers, false indicia of vessel nationality, false vessel name, or false vessel homeport.
 (2)The presence or absence of equipment, personnel, or cargo inconsistent with the type or declared purpose of the vessel.
 (3)The presence of excessive fuel, lube oil, food, water, or spare parts, inconsistent with legitimate vessel operation, inconsistent with the construction or equipment of the vessel, or inconsistent with the character of the vessel’s stated purpose.
 (4)The operation of the vessel without lights during times lights are required to be displayed under applicable law or regulation and in a manner of navigation consistent with smuggling tactics used to avoid detection by law enforcement authorities.
 (5)The failure of the vessel to stop or respond or heave to when hailed by government authority, especially where the vessel conducts evasive maneuvering when hailed.
 (6)The declaration to government authority of false information about the vessel, crew, or voyage or the failure to identify the vessel by name or country of registration when requested to do so by government authority.
								(c)Forfeiture
 (1)Criminal forfeitureThe court in imposing sentence for any violation of subsection (a), or any attempt or conspiracy to commit such violation, shall order the defendant to forfeit all property, real or personal, involved in the offence and any property traceable thereto. Forfeitures under this paragraph shall be governed by the procedures established in section 413 of the Controlled Substances Act (21 U.S.C. 853).
 (2)Civil forfeitureAny property, real or personal, involved in a violation of subsection (a), or the attempt or a conspiracy to commit such violation, and any property, real or personal, traceable to such violation or conspiracy, may be seized and forfeited to the United States. Forfeitures under this paragraph shall be governed by the procedures governing civil forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of title 18, United States Code.
 (d)Extension beyond territorial jurisdictionSubsection (a) applies even though the act is committed outside the territorial jurisdiction of the United States..
 (b)Clerical amendmentThe analysis for chapter 705 of title 46, United States Code, is amended by adding at the end the following:
					70509. Destruction of evidence during maritime counter-drug operations.70510. Maritime bulk cash smuggling..
 303.Carriage of liquid dangerous cargoSection 3702(c) of title 46, United States Code, is amended to read as follows:  (c)(1)Except as provided in paragraph (2), this chapter does not apply to a fishing or fish tender vessel of not more than 500 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title when engaged only in the fishing industry.
 (2)A vessel described in paragraph (1) is subject to regulation by the Secretary under this chapter if the vessel is carrying flammable or combustible liquid cargoes in bulk..
			304.Maritime transportation of hazardous material
 (a)In generalChapter 51 of title 49, United States Code, is amended by adding at the end the following:  5129.Maritime transportation of hazardous material For the purposes of enforcing this chapter, the Secretary and the Secretary of the department in which the Coast Guard is operating shall establish policies and practices to ensure that the authorities set forth in this chapter are enforced in the same manner and to the same extent, and the civil and criminal penalties are assessed or recommended in the same manner and to the same extent..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 5129. Maritime Transportation of Hazardous Material.. 305.Recreational vessel operator education (a)In generalChapter 131 of title 46, United States Code, is amended by adding at the end the following:
					
						13111.Recreational vessel operator education
 (a)Authority To Develop Model CurriculumThe Secretary may develop and propose a model for a national recreational vessel training curriculum and education standards for operators of recreational vessels equipped with propulsion machinery of any kind.
 (b)PurposeThe purpose of the model curriculum developed under subsection (a) is to promote uniformity of boating safety awareness and education and improve reciprocity of recreational vessel operator certificates and licenses among the States..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 13111. Recreational vessel operator education.. 306.Nondisclosure of certain information (a)Inapplicability of disclosure requirement (1)In generalThe requirement to make information available under section 552 of title 5, United States Code, shall not apply to—
 (A)a question from any examination for a merchant seamen license, certificate, or document that the Secretary of the department in which the Coast Guard is operating is authorized to issue pursuant to title 46, United States Code;
 (B)the answer to such question, including any correct or incorrect answer that may be presented with such question; and
 (C)any quality or characteristic of such question, including— (i)the manner in which such question has been, is, or may be selected for an examination;
 (ii)the frequency of such selection; and (iii)the frequency that an examinee correctly or incorrectly answered such question.
 (2)Statutory constructionThis section constitutes a specific exemption within the meaning of section 552(b)(3) of title 5, United States Code.
 (b)Authority To Release Certain Exam QuestionsNotwithstanding subsection (a), the Secretary of the department in which the Coast Guard is operating is authorized, for the purpose of exam preparation by the general public, to release an exam question and answer that the Secretary has retired, is not presently on or part of an exam, or that the Secretary determines is appropriate for release.
				(c)Examinations for merchant seaman licenses, certificates, and documents
 (1)In generalChapter 71 of title 46, United States Code, is amended by adding at the end the following:
						
							7116.Examinations for merchant seaman licenses, certificates, and documents
 (a)Requirement for sample examsThe Secretary shall develop a sample merchant mariner exam and outline of merchant mariner exam topics on an annual basis.
 (b)Public availabilityEach sample exam and outline of topics developed under subsection (a) shall be readily available to the public..
 (2)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 7116. Examinations for merchant seaman licenses, certificates, and documents.. (d)Disclosure to CongressNothing in this section may be construed to authorize the withholding of information from an appropriate inspector general or the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
				307.Higher volume port area regulatory definition change
 (a)In generalSubsection (a) of section 710 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2986) is amended to read as follows:
					
						(a)Higher volume ports
 (1)In generalNotwithstanding any other provision of law, the requirements of subparts D, F, and G of part 155 of title 33, Code of Federal Regulations, that apply to the higher volume port area for the Strait of Juan de Fuca at Port Angeles, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound, shall be deemed to apply, in the same manner, and to the same extent, to the Strait of Juan de Fuca at Cape Flattery, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound.
 (2)Effective dateThis subsection shall take effect on the date of the enactment of the Coast Guard Authorization Act of 2015..
 (b)Conforming amendmentSubsection (b) of such section is amended by striking the modification of the higher volume port area definition required by subsection (a). and inserting higher volume port requirements made applicable under subsection (a).. 308.Recognition of port security assessments conducted by other entitiesSection 70108 of title 46, United States Code, is amended by adding at the end the following:
				
					(f)Recognition of assessment conducted by other entities
 (1)Certification and treatment of assessmentsFor the purposes of this section and section 70109, the Secretary may treat an assessment that a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization has conducted as an assessment that the Secretary has conducted for the purposes of subsection (a), provided that the Secretary certifies that the foreign government or international organization has—
 (A)conducted the assessment in accordance with subsection (b); and (B)provided the Secretary with sufficient information pertaining to its assessment (including, but not limited to, information on the outcome of the assessment).
 (2)Authorization to enter into an agreementFor the purposes of this section and section 70109, the Secretary, in consultation with the Secretary of State, may enter into an agreement with a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization, under which parties to the agreement—
 (A)conduct an assessment, required under subsection (a); (B)share information pertaining to such assessment (including, but not limited to, information on the outcome of the assessment); or
 (C)both. (3)LimitationsNothing in this subsection shall be construed to—
 (A)require the Secretary to recognize an assessment that a foreign government or an international organization has conducted; or
 (B)limit the discretion or ability of the Secretary to conduct an assessment under this section.. 309.Model years for recreational vessels (a)In generalSection 4302 of title 46, United States Code is amended by adding at the end the following:
					
 (e)(1)If in prescribing regulations under this section the Secretary establishes a model year for recreational vessels and associated equipment, such model year shall, except as provided in paragraph (2)—
 (A)begin on June 1 of a year and end on July 31 of the following year; and (B)be designated by the year in which it ends.
 (2)Upon the request of a recreational vessel manufacturer to which this chapter applies, the Secretary may alter a model year for a model of recreational vessel of the manufacturer and associated equipment, by no more than 6 months from the model year described in paragraph (1)..
 (b)ApplicationThe amendment made by subsection (a) shall only apply with respect to recreational vessels and associated equipment constructed or manufactured, respectively, on or after June 1, 2015.
 (c)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish guidance to implement subsection (e)(2) of section 4302 of title 46, United States Code, as added by subsection (a).
 310.Recreational vessel engine weightsNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue regulations amending table 4 to subpart H of part 183 of title 33, Code of Federal Regulations (related to Weights (Pounds) of Outboard Motor and Related Equipment for Various Boat Horsepower Ratings) as appropriate to reflect Standard 30–Outboard Engine and Related Equipment Weights published by the American Boat and Yacht Council, as in effect on the date of the enactment of this Act.
			311.Vessel replacement
 (a)Loans and guaranteesChapter 537 of title 46, United States Code, is amended— (1)in section 53701—
 (A)by redesignating paragraphs (8) through (14) as paragraphs (9) through (15), respectively; and (B)by inserting after paragraph (7) the following:
							
 (8)Historical usesThe term historical uses includes— (A)refurbishing, repairing, rebuilding, or replacing equipment on a fishing vessel, without materially increasing harvesting capacity;
 (B)purchasing a used fishing vessel; (C)purchasing, constructing, expanding, or reconditioning a fishery facility;
 (D)refinancing existing debt; (E)reducing fishing capacity; and
 (F)making upgrades to a fishing vessel, including upgrades in technology, gear, or equipment, that improve—
 (i)collection and reporting of fishery-dependent data; (ii)bycatch reduction or avoidance;
 (iii)gear selectivity; (iv)adverse impacts caused by fishing gear; or
 (v)safety.; and (2)in section 53702(b), by adding at the end the following:
						
 (3)Minimum obligations available for historical usesOf the direct loan obligations issued by the Secretary under this chapter, the Secretary shall make a minimum of $59,000,000 available each fiscal year for historical uses.
 (4)Use of obligations in limited access fisheriesIn addition to the other eligible purposes and uses of direct loan obligations provided for in this chapter, the Secretary is authorized to issue direct loan obligations for the purpose of—
 (A)financing the construction or reconstruction of a fishing vessel in a fishery managed under a limited access system; or
 (B)financing the purchase of harvesting rights in a fishery that is federally managed under a limited access system..
					(b)Limitation on application to certain fishing vessels of prohibition under vessel construction
 programSection 302(b)(2) of the Fisheries Financing Act (title III of Public Law 104–297; 46 U.S.C. 53706 note) is amended—
 (1)in the second sentence— (A)by striking or in and inserting , in; and
 (B)by inserting before the period the following: , in fisheries that are under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery that is under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act; and
 (2)by adding at the end the following:  Any fishing vessel operated in fisheries under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act, and that is replaced by a vessel that is constructed or rebuilt with a loan or loan guarantee provided by the Federal Government may not be used to harvest fish in any fishery under the jurisdiction of any Regional Fishery Management Council, other than a fishery under the jurisdiction of the North Pacific Fishery Management Council or the Pacific Fishery Management Council..
 312.Fishing vessel and fish tender vessel certificationSection 4503(c) of title 46, United States Code, is amended— (1)by designating the existing matter as paragraph (1); and
 (2)by adding at the end the following:  (2)This section does not apply to a fishing or fish tender vessel to which section 4502(b) of this title applies, if—
 (A)the vessel is at least 50 feet overall in length, and not more than 190 feet overall in length; (B)the vessel is built after January 1, 2016;
 (C)the vessel is designed by a registered professional engineer, and the design incorporates standards equivalent to those prescribed by a classification society designated under section 3316 of this title or another qualified organization approved by the Secretary;
 (D)construction of such vessel is overseen and certified as being in accordance with its design by a marine surveyor of an organization accepted by the Secretary; and
 (E)the vessel— (i)completes a stability test performed by a qualified individual;
 (ii)has written stability and loading instructions from a qualified individual that are provided to the owner or operator; and
 (iii)has an assigned loading mark. (3)The person who owns a vessel meeting the requirements of paragraph (2) shall—
 (A)not modify or substantially change such vessel unless such modification or change is reviewed and approved by a registered professional engineer prior to beginning any modification or change;
 (B)complete a condition survey at least biennially to the satisfaction of a marine surveyor of an organization accepted by the Secretary;
 (C)complete an out-of-water survey at least once every five years to the satisfaction of a certified marine surveyor of an organization accepted by the Secretary;
 (D)update the requirements specified in paragraph (2)(E) once every five years or at the time of a modification or substantial change to such vessel; and
 (E)for the life of the vessel, maintain records to demonstrate compliance with this subsection, and make such records readily available for inspection by an official authorized to enforce this chapter..
 313.Title 46, United States Code, technical correctionsTitle 46, United States Code, is amended— (1)in section 103, by striking (33 U.S.C. 151). and inserting (33 U.S.C. 151(b)).;
 (2)in section 2118— (A)in subsection (a), in the matter preceding paragraph (1), by striking title, and inserting subtitle,; and
 (B)in subsection (b), by striking title and inserting subtitle; (3)in the analysis for chapter 35—
 (A)by adding a period at the end of the item relating to section 3507; and (B)by adding a period at the end of the item relating to section 3508;
 (4)in section 3715(a)(2), by striking and at the end; (5)in section 4506, by striking (a);
 (6)in section 8103(b)(1)(A)(iii), by striking Academy. and inserting Academy; and; (7)in the analysis for chapter 701—
 (A)by adding a period at the end of the item relating to section 70107A; (B)in the item relating to section 70112, by striking security advisory committee. and inserting Security Advisory Committee.; and
 (C)in the item relating to section 70122, by striking watch program. and inserting Watch Program.; (8)in section 70105(c)—
 (A)in paragraph (1)(B)(xv)— (i)by striking 18, popularly and inserting 18 (popularly; and
 (ii)by striking Act and inserting Act); and (B)in paragraph (2), by striking (D) paragraph and inserting (D) of paragraph;
 (9)in section 70107— (A)in paragraph (b)(2), by striking 5121(j)(8)), and inserting 5196(j)(8)),; and
 (B)in paragraph (m)(3)(C)(iii), by striking that is and inserting that the applicant; (10)in section 70122, in the section header, by striking watch program and inserting Watch Program; and
 (11)in the analysis for chapter 705, by adding a period at the end of the item relating to section 70508.
				IVFederal Maritime Commission
			401.Authorization of appropriations
 (a)In generalChapter 3 of title 46, United States Code, is amended by adding at the end the following:  308.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for each of fiscal years 2016 and 2017 for the activities of the Commission authorized under this chapter and subtitle IV..
 (b)Clerical amendmentThe analysis for chapter 3 of title 46, United States Code, is amended by adding at the end the following:
					308. Authorization of appropriations..
 402.Duties of the chairmanSection 301(c)(3)(A) of title 46, United States Code, is amended— (1)in clause (ii) by striking units, but only after consultation with the other Commissioners; and inserting units (with such appointments subject to the approval of the Commission);;
 (2)in clause (iv) by striking and at the end; (3)in clause (v) by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (vi)prepare and submit to the President and Congress requests for appropriations for the Commission (with such requests subject to the approval of the Commission)..
				VSportfish restoration and recreational boating safety reauthorization
 501.Short titleThis title may be cited as the Sport Fish Restoration and Recreational Boating Safety Act. 502.Authorization of appropriationsSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 57.42 percent.
			503.Division of annual appropriations
 (a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2014 and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in paragraph (1), by striking 18.5 percent and inserting 18.54 percent;
 (C)in paragraph (2), by striking 18.5 percent and inserting 18.04 percent; and (D)in paragraph (3), by adding at the end Not more than 25 percent of such amount may be used for capital improvement and infrastructure projects to support facilities that meet State requirements for minimizing the introduction of pollutants into the waterways.;
 (2)by amending the heading in subsection (b) to read as follows: Set-Asides.—; (3)in subsection (b)(1)—
 (A)in subparagraph (A), by striking 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in subparagraph (B), by striking clauses (i), (ii), and (iii), and inserting the following:
							
 (i)for each of the fiscal years 2016 through 2023, 1.8468 percent of total annual collections under this Act for such fiscal year; and
 (ii)not withstanding clause (i), an amount that is less than or equal to $12,299,000.; and (C)by adding at the end the following:
							
								(C)Set-aside for boating safety
 (i)In generalFrom the annual appropriation made in accordance with section 3, for each fiscal year through 2023, the Secretary shall transfer to the Secretary of the department in which the Coast Guard is operating—
 (I)(aa)0.3435 percent of total annual collections under this Act to pay the costs of investigations, personnel, and activities related to administering those programs under section 4(a)(2) (16 U.S.C. 777c(a)(2)); and
 (bb)notwithstanding item (aa), an amount that is less than or equal to $2,300,000; and (II)$1,500,000 shall be made available for the National Recreational Boating Survey, that shall be available until expended and may be awarded as a contract or grant by the Secretary.
 (ii)LimitationThe amounts specified in clause (i) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) of this section for the fiscal year.;
 (4)in subsection (b)(2)— (A)in subparagraph (A), by striking under paragraph (1) shall remain available for obligation for use under that paragraph  and inserting under paragraph (1)(B) shall remain available for obligation for use under paragraph (1)(A); and
 (B)in subparagraph (B)— (i)by striking under paragraph (1) and inserting under paragraph (1)(B); and
 (ii)by striking subsection (e) and inserting subsection (c); (5)in subsection (c), by striking 57 percent and inserting 57.42 percent;
 (6)in subsection (d), by striking So much of any sum not allocated and inserting Except as otherwise provided in this section, so much of any sum not allocated; and (7)in subsection (e)—
 (A)in paragraph (1), by striking those subsections and inserting those paragraphs; (B)by amending paragraph (2) to read as follows:
							
 (2)Maximum amountFor fiscal year 2016, the Secretary of the Interior may use not more than $1,200,000 in accordance with paragraph (1). For each fiscal year thereafter, the maximum amount that the Secretary of the Interior may use in accordance with paragraph (1) shall be determined under paragraph (3).; and
 (C)by adding at the end the following:  (3)Annual adjusted maximum amountThe maximum amount referred to in paragraph (2) for fiscal year 2016 and each fiscal year thereafter shall be the sum of—
 (A)the available maximum amount for the preceding fiscal year; and (B)the amount determined by multiplying—
 (i)the available maximum amount for the preceding fiscal year; and (ii)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor..
 (b)Conforming amendmentSection 9 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h) is amended— (1)in subsection (a), by striking section 4(b) and inserting section 4(b)(1)(B); and
 (2)in subsection (b)(1), by striking section 4(b) and inserting section 4(b)(1)(B). 504.Extension of exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue Code of 1986 is amended by striking August 1, 2015, and inserting October 1, 2023,.
 505.Recreational boating safety allocationsSection 13104 of title 46, United States Code, is amended by striking subsection (c). 506.Recreational boating safetySection 13107 of title 46, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; and
 (B)by striking paragraph (2); and (2)in subsection (c)(1), by striking title, and all that follows through the end and inserting “title—
					
 (A)including the funding of the National Boating Safety Advisory Council established under section 13110 of this title and the authorized activities of the Council, including travel for the council; and
 (B)of the funds referred to in paragraph (1), not less than $2,500,000 shall be available to the Secretary only to ensure compliance with chapter 43 of this title..
 507.National Boating Safety Advisory CouncilSection 13110(e) of title 46, United States Code, is amended by striking 2020 and inserting 2023. 508.Plan evaluationSection 303(b)(7) of the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3952(b)(7)) is amended by inserting and improvements made to the quality of fish and wildlife habitat conditions after enhancing coastal wetlands.
 509.Report to CongressThe Director of the United States Fish and Wildlife Service shall annually evaluate and report on the administrative services of such Service for the trust fund to the States and the sportfishing community, including the following categories of information:
 (1)The percent of grant actions completed within 45 days of receipt, average number of days to process new grants, and average number of days to process grant amendments.
 (2)Which wildlife and sport fish restoration policies are currently being updated, the start time for each update, and the anticipated completion time.
 (3)The number of Federal assistance workshops held with States and such Service in efforts to communicate fiscal policies and procedures with the State agencies.
 (4)The response time to States based on initial notification or assistance requests initiated by a State.
 (5)The number of States with unresolved reconciliation of land records and number of corrective action plans with open actions.
 (6)The number of employees of such Service with grants management training and outstanding training requirements and the percent of State fish and wildlife staff to have received training from Wildlife and Sport Fish Restoration Fund Program of such Service.
 (7)The number of full-time equivalents contributing to grant processing and related grant management in each region.
 (8)The number of in-field state project reviews and site visits by the Wildlife and Sport Fish Restoration Fund Program.
 (9)The number of audits per year originating from such Service and response time to related actions and correspondence.
				VIConveyance of Coast Guard property
			AConveyance of Coast Guard property in Point Spencer, Alaska
 601.FindingsCongress finds as follows: (1)Major shipping traffic is increasing through the Bering Strait, the Bering and Chukchi Seas, and the Arctic Ocean and will continue to increase whether or not development of the outer Continental Shelf of the United States is undertaken in the future and will increase further if such outer Continental Shelf development is undertaken.
 (2)There is a compelling national, State, Alaska Native, and private sector need for permanent infrastructure development and for a presence in the Arctic region of Alaska by appropriate agencies of the Federal Government, particularly in proximity to the Bering Strait, to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of Alaska Native archaeological and cultural resources, port of refuge, Arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean.
 (3)The United States owns a parcel of land, known as Point Spencer, located between the Bering Strait and Port Clarence and adjacent to some of the best potential deepwater port sites on the coast of Alaska in the Arctic.
 (4)Prudent and effective use of Point Spencer may be best achieved through marshaling the energy, resources, and leadership of the public and private sectors.
 (5)It is in the national interest to develop infrastructure at Point Spencer that would aid the Coast Guard in performing its statutory duties and functions in the Arctic on a more permanent basis and to allow for public and private sector development of facilities and other infrastructure to support purposes that are of benefit to the United States.
 602.DefinitionsIn this subtitle: (1)ArcticThe term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (2)BSNCThe term BSNC means the Bering Straits Native Corporation authorized under section 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606).
 (3)CouncilThe term Council means the Port Coordination Advisory Council established under section 604(a). (4)PlanThe term Plan means the Port Management Coordination Plan developed under section 604(c).
 (5)Point spencerThe term Point Spencer means the land known as Point Spencer located between the Bering Strait and Port Clarence and withdrawn by Public Land Order 2650 (published in the Federal Register on April 12, 1962), and located in Townships 2, 3, and 4 South, Range 40 West, Kateel River Meridian, Alaska.
 (6)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating. (7)StateThe term State means the State of Alaska.
 (8)TractThe term Tract means Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate. (9)Tracts 1, 2, 3, 4, 5, and 6The terms Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6 each mean the land generally depicted as Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, respectively, and generally depicted as such Tract on the map entitled the Point Spencer Land Retention and Conveyance Map, dated January 2015, and on file with the Department of Homeland Security and the Department of the Interior.
					603.Authority to convey land in Point Spencer
 (a)Authority To Convey Tracts 1, 3, and 4The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 1, Tract 3, and Tract 4 in accordance with subsection (d) if the Secretary notifies the Secretary of the Interior that the Coast Guard no longer needs to retain jurisdiction over any portion of Tract 1, Tract 3, or Tract 4 and the requirements of subsection (f) are met for each such Tract to be conveyed.
 (b)Authority To Convey Tracts 2 and 5The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 2 and Tract 5 in accordance with subsection (d) if the requirements of subsection (f) are met for each such Tract to be conveyed.
 (c)Authority To Transfer Tract 6The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 6 in accordance with subsection (e) if the requirements of subsection (f) are met.
					(d)Order of Offer To Convey Tract 1, 2, 3, 4, or 5
						(1)Determination and offer
 (A)Tract 1, 3, or 4If the Secretary makes the determination under subsection (a) and the requirements of subsection (f) are met for Tract 1, 3, or 4, or a portion of such Tract, the Secretary of the Interior shall offer such Tract or portion of such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (B)Tract 2 or 5If the requirements of subsection (f) are met for Tract 2 or Tract 5, the Secretary of the Interior shall offer such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(2)Offer to BSNC
 (A)Acceptance by BSNCIf BSNC chooses to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall consider such Tract as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey such Tract to BSNC.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall offer such Tract for conveyance to the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508).
							(3)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of a Tract under paragraph (2)(B), the Secretary of the Interior shall consider such Tract as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey such Tract to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of a Tract offered under paragraph (2)(B), such Tract shall be disposed of pursuant to applicable public land laws.
							(e)Order of Offer To Convey Tract 6
 (1)OfferIf the requirements under subsection (f) are met for Tract 6, the Secretary of the Interior shall offer such Tract for conveyance to the State.
						(2)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall consider Tract 6 as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey Tract 6 to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall offer Tract 6 for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(3)Offer to BSNC
							(A)Acceptance by BSNC
 (i)In generalSubject to clause (ii), if BSNC chooses to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall consider Tract 6 as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey Tract 6 to BSNC.
 (ii)Lease by the StateThe conveyance of Tract 6 to BSNC shall be subject to BSNC negotiating a lease of Tract 6 to the State at no cost to the State, if the State requests such a lease.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall dispose of Tract 6 pursuant to the applicable public land laws.
							(f)Terms of conveyance
						(1)Environmental compliance
							(A)Tract 1, 2, 3, 4, 5, or 6
 (i)In generalThe Secretary of the Interior shall not convey Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6 under this section until—
 (I)the Secretary certifies that the applicable requirements under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws have been satisfied for land in such Tract; or
 (II)the Board of Directors of BSNC adopts and submits to the Secretary of the Interior a resolution stating that BSNC is willing to accept Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, as is at the time of such conveyance, based on known contamination.
 (ii)As isIn this subparagraph, the term as is means the physical condition of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, at the time of the conveyance of such Tract, including with respect to any known contamination by hazardous materials or substances.
								(B)Land to be conveyed to the State or BSNC
 (i)Environmental complianceTo the extent cleanup and remediation of hazardous substances on land in a Tract to be conveyed to the State or to BSNC are required by existing law, all environmental compliance activities pursuant to section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws shall be satisfied.
 (ii)Monitoring of known contaminationNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and other applicable environmental laws, any known contamination in a Tract to be conveyed that does not pose an immediate or long-term health or environmental risk may be routinely monitored and managed by the State or BSNC, as applicable, through institutional controls in accordance with the laws of the State.
 (iii)Later found contaminationIf preexisting contamination from hazardous materials and substances are found to be present in a Tract after the date the Tract is conveyed to the State or BSNC, responsibility for cleanup and remediation of such contamination shall continue to be governed by section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)), applicable provisions of chapter 19 of title 14, United States Code, and applicable laws of the State.
 (C)Land to be retained by the coast guardWith respect to land in Tract 1, Tract 3, or Tract 4 to be retained by the Coast Guard, nothing in this section may be construed to limit the obligation of the Coast Guard to comply with applicable environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
							(2)Airstrip use
 (A)Use by Coast GuardAll conveyances under this section shall be subject to— (i)an easement granting unlimited use of all existing and future landing pads, airstrips, runways, and taxiways that are located on such Tract conveyed, at no cost to the Coast Guard; and
 (ii)the right to access such landing pads, airstrips, runways, and taxiways, at no cost to the Coast Guard.
								(B)Use by State
 (i)In generalFor any Tract conveyed to BSNC under this section, BSNC shall provide to the State, if requested and pursuant to negotiated terms with the State, for no compensation—
 (I)an easement over all existing and future airstrips, runways, and taxiways located on such Tract; and
 (II)a right of access to and from such airstrips, runways, and taxiways. (ii)Right of accessIf the State requests a right of access for a road from the airstrip to the southern tip of Point Spencer, the location of such right of access shall be determined by the State, in consultation with the Secretary and BSNC, so that such access is compatible with other existing or planned infrastructure development at Point Spencer.
								(3)Relationship to Public Land Order 2650
 (A)Tracts not conveyedAny Tract that is not conveyed under this section shall remain withdrawn pursuant to Public Land Order 2650 (published in the Federal Register on April 12, 1962).
 (B)Tracts conveyedFor any Tract conveyed under this section, Public Land Order 2650 shall automatically terminate upon issuance of a conveyance document for such Tract.
 (4)Archeological and cultural resourcesConveyance of any Tract under this section shall not affect criminal jurisdiction and responsibilities regarding the potential theft or vandalism of archeological or cultural resources located in or on such tracts.
						(5)Personal property
 (A)Cash sales authorizedThe Secretary of Homeland Security is authorized to make cash sales of personal property that is located on Tract 4 to BSNC or to the State.
 (B)ValueThe total value of the personal property referred to in subparagraph (A) shall be deemed to be $5,580,000.
 (C)ProceedsPursuant to section 559 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2180), the proceeds from the sale of Coast Guard property referred to in subparagraph (A)—
 (i)shall be deposited as offsetting collections into the Coast Guard Environmental Compliance and Restoration Account;
 (ii)shall be available without further appropriation for environmental compliance and restoration activities associated with any tract conveyed or to be conveyed under this Act; and
 (iii)shall remain available until expended. (D)Unexpended balancesIf unexpended balances remain in the Coast Guard Environmental Compliance and Restoration Account after the completion of the activities described in subparagraph (C)(ii), such balances may be expended for any other environmental compliance and restoration activities of the Coast Guard.
							(g)Maps and legal descriptions
 (1)Preparation of maps and legal descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall prepare maps and legal descriptions of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6. In doing so, the Secretary of the Interior may use metes and bounds legal descriptions based upon the official survey plats of Point Spencer accepted on December 6, 1978.
 (2)Legal effectThe maps and legal descriptions shall have the same force and effect as if the maps and legal descriptions were included in this Act, except that the Secretary of the Interior may correct any clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityCopies of the maps and legal descriptions shall be available for public inspection in the appropriate offices of—
 (A)the Bureau of Land Management; and (B)the United States Coast Guard.
 (4)SurveyNot later than 5 years after the date of the enactment of this Act, the Secretary of the Interior shall survey Tracts conveyed and patent the Tracts in accordance with the official plats of survey.
 (h)Public access easementsNo public access easements may be reserved to the United States under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) with respect to the land conveyed under this Act.
					604.Port Coordination Advisory Council for Point Spencer
 (a)EstablishmentThere is established the Port Coordination Advisory Council for the Port of Point Spencer. (b)MembershipThe Council shall consist of a representative appointed by each of the following:
 (1)The State. (2)BSNC.
 (c)DutiesThe duties of the Council are as follows: (1)To develop a Port Management Coordination Plan to help coordinate infrastructure development and operations at the Port of Point Spencer, that includes plans for—
 (A)construction; (B)funding eligibility;
 (C)land use planning and development; and (D)public interest use and access, emergency preparedness, law enforcement, protection of Alaska Native archaeological and cultural resources, and other matters that are necessary for public and private entities to function in proximity together in a remote location.
 (2)Update the Plan annually for the first 5 years after the date of the enactment of this Act and biennially thereafter.
 (3)Facilitate coordination among stakeholders at Point Spencer, including the Coast Guard, on the development and use of the land and coastline as such development relates to activities at the Port of Point Spencer.
 (4)Assess the need, benefits, efficacy, and desirability of establishing in the future a port authority at Point Spencer under State law and act upon that assessment, as appropriate, including taking steps for the potential formation of such a port authority.
 (d)PlanThe Plan shall be developed and implemented by the Council in such a manner so as to facilitate and support, and not interfere with nor impede, the statutory missions, duties, and operations of the Coast Guard in the Arctic.
 (e)CostsOperations and management costs for airstrips, runways, and taxiways at Point Spencer shall be determined pursuant to provisions of the Plan, as negotiated by the Council.
 605.WaiverSection 229 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3040) shall not be construed to prohibit any transfer or conveyance of lands under to this Act or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the transfer or conveyance of lands under this subtitle.
				BOther conveyance of Coast Guard property
				611.Conveyance of Coast Guard property in Point Reyes Station, California
					(a)Conveyance
 (1)In generalThe Commandant of the Coast Guard may convey to the County of Marin all right, title, and interest of the United States in and to the covered property—
 (A)for fair market value, provided for in paragraph (2); (B)subject to the conditions required by this section; and
 (C)subject to any other term or condition that the Commandant considers appropriate to protect the interests of the United States.
 (2)Fair market valueThe fair market value of the covered property shall be— (A)determined by a real estate appraiser, who has been selected by the County and is licensed to practice in California; and
 (B)approved by the Commandant, who shall base such approval on considerations of equity and fairness, including the use required under this section of the covered property.
 (3)ProceedsThe Commandant shall deposit the proceeds from a conveyance under paragraph (1) in the Coast Guard Housing Fund established by section 687 of title 14, United States Code.
 (b)Condition of conveyanceAs a condition of any conveyance of covered property under this section, the Commandant shall require that all right, title, and interest in and to the covered property revert to the United States if the covered property or any part thereof ceases to be used for affordable housing, as defined by the County and the Commandant at conveyance, or to provide a public benefit approved by the County.
 (c)Rules of constructionNothing in this section may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and liability Act of 1980 (42 U.S.C. 9620(h)).
 (d)DefinitionsIn this section: (1)CommandantThe term Commandant means the Commandant of the Coast Guard.
 (2)CountyThe term County means the County of Marin, California. (3)Covered propertyThe term covered property means the 32 acres of Federal land (including all buildings, structures, utilities, and miscellaneous facilities on the land) that are located in Point Reyes Station in the County of Marin, California, and that are under the administrative control of the Coast Guard and identified by the Coast Guard as CAMSPAC Housing.
 (e)ExpirationThe authority to convey the covered property under this section shall expire on the date that is four years after the date of the enactment of this Act.
					612.Conveyance of Coast Guard property in Tok, Alaska
 (a)Conveyance authorizedThe Commandant of the Coast Guard may convey all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)Right of first refusalThe Tanana Chiefs’ Conference shall have the right of first refusal with respect to purchase of the covered property under this section.
 (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (d)Fair market valueThe fair market value of the covered property shall be— (1)determined by appraisal; and
 (2)subject to the approval of the Commandant. (e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser.
 (f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (g)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code.
					(h)Covered property defined
 (1)In generalIn this section, the term covered property means the approximately 3.25 acres of real property (including all improvements located on the property) that are—
 (A)located in Tok, Alaska; (B)under the administrative control of the Coast Guard; and
 (C)described in paragraph (2). (2)DescriptionThe property described in this paragraph is the following:
 (A)Lots 11, 12, and 13, block G, Second Addition to Hartsell Subdivision, Section 20, Township 18 North, Range 13 East, Copper River Meridian, Alaska as appears by Plat No. 72–39 filed in the Office of the Recorder for the Fairbanks Recording District of Alaska, bearing seal dated 25 September 1972, all containing approximately 1.25 Acres and commonly known as 2-PLEX – Jackie Circle, Units A and B.
 (B)Beginning at a point being the SE corner of the SE 1⁄4 of the SE 1⁄4 Section 24, Township 18 North, Range 12 East, Copper River Meridian, Alaska; thence running westerly along the south line of said SE 1⁄4 of the NE 1⁄4 260 feet; thence northerly parallel to the east line of said SE 1⁄4 of the NE 1⁄4 335 feet; thence easterly parallel to the south line 260 feet; then south 335 feet along the east boundary of Section 24 to the point of beginning; all containing approximately 2.0 acres and commonly known as 4-PLEX – West C and Willow, Units A, B, C, and D.
							VIIMiscellaneous
			701.Interagency Coordinating Committee on Oil Pollution Research
 (a)In generalSection 7001(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2761(a)) is amended— (1)in paragraph (3)—
 (A)by striking Minerals Management Service and inserting Bureau of Safety and Environmental Enforcement, the Bureau of Ocean Energy Management,; and (B)by inserting the United States Arctic Research Commission, after National Aeronautics and Space Administration,; and
 (2)by adding at the end the following:  (5)Vice chairpersonA representative of the National Oceanic and Atmospheric Administration, a representative of the Bureau of Safety and Environmental Enforcement, and a representative of the Environmental Protection Agency shall serve, on a rotating basis, as vice chairperson of the Committee..
 (b)Technical amendmentsSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended— (1)in subsection (b)(2), in the matter preceding subparagraph (A), by striking Department of Transportation and inserting department in which the Coast Guard is operating; and
 (2)in subsection (c)(8)(A), by striking (1989) and inserting (2010). 702.Accident and incident notificationSection 9 of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (49 U.S.C. 60117 note; Public Law 112–90) is amended by striking subsection (c), and that subsection shall be deemed not to have been enacted.
			703.Technical corrections relating to  bridges
 (a)Act of March 3, 1899The Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899), is amended— (1)in section 9 (33 U.S.C. 401), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating;
 (2)in section 12 (33 U.S.C. 406)— (A)by striking the section designation and all that follows through the first sentence and inserting the following:
							
								12.Penalty for wrongful construction; removal of structures
 (a)Penalty for wrongful constructionEach individual or entity that violates an applicable provision of section 9, 10, or 11, or any rule or regulation promulgated by the Secretary of the department in which the Coast Guard is operating pursuant to section 9 or the Secretary of the Army pursuant to section 11, shall be—
 (1)guilty of a misdemeanor; and (2)on conviction, punished by, at the discretion of the applicable court—
 (A)a fine of not less than $500 nor more than $2,500; (B)imprisonment (in the case of an individual) for not more than 1 year; or
 (C)both the punishments described in subparagraphs (A) and (B).; and (B)in the second sentence—
 (i)by striking And further, the removal and inserting the following:  (b)Removal of structuresThe removal; and
 (ii)by striking the provisions of and all that follows through exercising and inserting a provision described in subsection (a) may be enforced by the injunction of any district court exercising; and
 (3)in subsections (a) and (c) of section 18 (33 U.S.C. 502), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (b)Act of March 23, 1906The Act of March 23, 1906 (commonly known as the Bridge Act of 1906), is amended—
 (1)in the first section (33 U.S.C. 491), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (2)in section 4 (33 U.S.C. 494), by striking Secretary of Homeland Security each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and
 (3)in section 5 (33 U.S.C. 495), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (c)Act of August 18, 1894Section 5 of the Act of August 18, 1894 (33 U.S.C. 499), is amended by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating.
 (d)Act of June 21, 1940The Act of June 21, 1940 (commonly known as the Truman-Hobbs Act), is amended— (1)in section 1 (33 U.S.C. 511), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating;
 (2)in section 3 (33 U.S.C. 513)— (A)in the section heading, by striking hearings and inserting meetings;
 (B)in the first sentence— (i)by striking hearing and inserting meeting; and
 (ii)by striking evidence and inserting supporting data; and (C)in the second sentence, by striking hearing and inserting a meeting;
 (3)in section 4 (33 U.S.C. 514), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (4)in section 7 (33 U.S.C. 517), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and
 (5)in section 13 (33 U.S.C. 523), in the proviso, by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating. (e)Act of July 16, 1952Section 3 of the Act of July 16, 1952 (33 U.S.C. 524), is amended by striking hearings and inserting meetings.
 (f)General Bridge Act of 1946The General Bridge Act 1946 is amended— (1)in section 502(b) (33 U.S.C. 525(b)), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and
 (2)in section 510 (33 U.S.C. 533), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (g)International Bridge Act of 1972The International Bridge Act of 1972 is amended—
 (1)in section 5 (33 U.S.C. 535c), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (2)in section 8 (33 U.S.C. 535e)—
 (A)by striking Secretary of Transportation each place it appears and inserting the department in which the Coast Guard is operating; (B)in subsection (a), by striking Secretary of Transportation's in the heading; and
 (C)in subsection (b), in the second sentence, by striking , and the provisions of section 6 of this Act shall not apply; and (3)by striking section 11 (33 U.S.C. 535h).
 704.International port and facility inspection coordinationSection 825(a) of the Coast Guard Authorization Act of 2010 (6 U.S.C. 945 note; Public Law 111–281) is amended in the matter preceding paragraph (1)—
 (1)by striking the department in which the Coast Guard is operating and inserting Homeland Security; and (2)by striking they are integrated and conducted by the Coast Guard and inserting the assessments are coordinated between the Coast Guard and Customs and Border Protection.
				705.Reports
 (a)Distant water tuna fleetSection 421(d) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 46 U.S.C. 8103 note) is amended by striking On March 1, 2007, and annually thereafter and inserting Not later than July 1 of each year,.
				(b)Annual updates on limits to liability
 Section 603(c)(3) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note) is amended by striking on an annual basis. and inserting not later than January 30 of the year following each year in which an oil discharge from a vessel or nonvessel source that results or is likely to result in removal costs and damages (as those terms are defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) that exceed liability limits established under section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704)..
 706.Safe vessel operation in the Great LakesThe Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281) is amended—
 (1)in section 610, by— (A)striking the section enumerator and heading and inserting the following:
						
							610.Safe vessel operation in the Great Lakes;
 (B)striking existing boundaries and any future expanded boundaries of the Thunder Bay National Marine Sanctuary and Underwater Preserve and inserting boundaries of any National Marine Sanctuary that preserves shipwrecks or maritime heritage in the Great Lakes; and
 (C)by inserting before the period at the end the following: , unless the designation documents for such Sanctuary do not allow taking up or discharging ballast water in such Sanctuary; and
 (2)in the table of contents in section 2, by striking the item relating to section 610 and inserting the following:
					Sec. 610. Safe vessel operation in the Great Lakes..
 707.Coastwise endorsementNotwithstanding section 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the F/V RONDYS (O.N. 291085).
			708.International Ice Patrol
 (a)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the current operations to perform the International Ice Patrol mission and on alternatives for carrying out that mission, including satellite surveillance technology.
 (b)AlternativesThe report required by subsection (a) shall include whether an alternative— (1)provides timely data on ice conditions with the highest possible resolution and accuracy;
 (2)is able to operate in all weather conditions or any time of day; and (3)is more cost effective than the cost of current operations.
					709.Pribilof Islands
				(a)Transfer and disposition of property
 (1)TransferTo further accomplish the settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1602 et seq.), the Secretary of Commerce shall, subject to paragraph (2), and notwithstanding section 105(a) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562), convey all right, title, and interest in the following property to the native village corporation for St. Paul Island:
 (A)Lots 4, 5, and 6A, Block 18, Tract A, U.S. Survey 4943, noted on Bureau of Land Management supplemental master title plat for sec. 25, T. 35 S., R. 132 W., Seward Meridian, and on Sheet 3 of 3, of U. S. Survey 4943, files on January 20, 2004.
 (B)On the termination of the license described in paragraph (2)(C), tract 43, located in sec. 18, T. 35 S., R. 131 W., Seward Meridian and shown on township survey filed, May 14, 1986.
						(2)Federal use
 (A)In generalThe Secretary of the department in which the Coast Guard is operating may operate, maintain, keep, locate, inspect, repair, and replace any Federal aid to navigation located on the property described in paragraph (1) as long as the aid is needed for navigational purposes.
 (B)AdministrationIn carrying out paragraph (1), the Secretary may enter the property, at any time for as long as the aid is needed for navigational purposes, without notice to the extent that it is not practicable to provide advance notice.
 (C)LicenseThe Secretary of the Department in which the Coast Guard is operating may maintain a license in effect on the date of enactment of this Act with respect to the real property and improvements under paragraph (1) until the termination of the license.
 (D)ReportsNot later than 2 years after the date of enactment of this Act and not less than once every 2 years thereafter, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (i)efforts taken to remediate contaminated soils on tract 43 described in paragraph (1)(B); (ii)a schedule for the completion of contaminated soil remediation on tract 43; and
 (iii)any use of tract 43 to carry out Coast Guard navigation activities. (3)Agreement on transfer of other property on st. paul island (A)In generalIn addition to the property transferred under paragraph (1), not later than 60 days after the date of enactment of this Act, the Secretary of Commerce and the presiding officer of the Alaska Native Village Corporation for St. Paul Island shall enter into an agreement to exchange of property on Tracts 50 and 38 on St. Paul Island and to finalize the recording of deeds, to reflect the boundaries and ownership of Tracts 50 and 38 as depicted on a survey of the National Oceanic and Atmospheric Administration, to be filed with the office of the recorder for the Department of Natural Resources for the State of Alaska.
 (B)EasementsThe survey described in subparagraph (A) shall include respective easements granted to the Secretary and the Village Corporation for the purpose of utilities, drainage, road access, and salt lagoon conservation.
 (b)Transfer of property not otherwise specified for transferSection 105 of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended—
 (1)by redesignating subsection (e) as subsection (g); and (2)by inserting after subsection (d) the following:
						
							(e)Notifications
 (1)In generalNot later than 30 days after the Secretary of Commerce makes a determination under subsection (f) that land on St. Paul Island, Alaska, not specified for transfer in the document entitled Transfer of Property on the Pribilof Islands: Descriptions, Terms and Conditions or section 709(a) of the Coast Guard Authorization Act of 2015, are in excess of the needs of the Secretary and the Federal Government, the Secretary shall notify the Alaska Native Village Corporation for St. Paul Island of the determination.
 (2)Election to receiveNot later than 60 days after the date receipt of the notification of the Secretary under paragraph (1), the Village Corporation for St. Paul Island shall notify the Secretary in writing whether the Village Corporation elects to receive all right, title and interest in the land or a portion of the land.
 (3)TransferIf the Village Corporation provides notice under paragraph (2) that the Village Corporation elects to receive all right, title and interest in the land or a portion of the land, the Secretary shall transfer all right, title, and interest in the land or portion to the Village Corporation at no cost.
 (4)Other dispositionIf the Village Corporation does not provide notice under paragraph (2) that the Village Corporation elects to receive all right, title and interest in the land or a portion of the land, the Secretary may dispose of the land in accordance with other applicable law.
								(f)Determination
 (1)In generalNot later than 2 years after the date of enactment of this subsection and not less than once every 5 years thereafter, the Secretary of Commerce shall determine whether property located on St. Paul Island and not transferred to the Natives of the Pribilof Islands is in excess of the smallest practicable tract enclosing land—
 (A)needed by the Secretary for the purposes of carrying out the Fur Seal Act of 1966 (16 U.S.C. 1151 et seq.);
 (B)in the case of land withdrawn by the Secretary on behalf of other Federal agencies, needed for carrying out the missions of those agencies for which land was withdrawn; or
 (C)actually used by the Federal Government in connection with the administration of any Federal installation on St. Paul Island.
 (2)Report of determinationWhen a determination is made under paragraph (1), the Secretary shall report the determination to— (A)the Committee on Natural Resources of the House of Representatives;
 (B)the Committee on Commerce, Science and Transportation of the Senate; and
 (C)the Alaska Native Village Corporation for St. Paul Island..
 (c)Notice of certificationSection 105 of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended—
 (1)in subsection (a)(1), by striking The Secretary and inserting Notwithstanding paragraph (2) and effective beginning on the date the Secretary publishes the notice of certification required by subsection (b)(5), the Secretary;
 (2)in subsection (b)— (A)in paragraph (1)(A), by striking section 205 of the Fur Seal Act of 1966 (16 U.S.C. 1165) and inserting section 205(a) of the Fur Seal Act of 1966 (16 U.S.C. 1165(a)); and
 (B)by adding at the end the following:  (5)Notice of certificationThe Secretary shall promptly publish and submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate notice that the certification described in paragraph (2) has been made.; and
 (3)in subsection (c)— (A)in the matter preceding paragraph (1), by striking makes the certification described in subsection (b)(2) and inserting publishes the notice of certification required by subsection (b)(5); and
 (B)in paragraph (1), by striking Section 205 and inserting Subsections (a), (b), (c), and (d) of section 205. 710.No charge for parking facilitiesSection 611(a)(1) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3064) is amended by striking the period at the end and inserting at no cost to the Coast Guard, its members, or employees..
			711.Assessment of oil spill response and cleanup activities in the Great Lakes
 (a)AssessmentThe Commandant of the Coast Guard, in consultation with the Administrator of the National Oceanic and Atmospheric Administration and the head of any other agency the Commandant determines appropriate, shall conduct an assessment of the effectiveness of oil spill response activities specific to the Great Lakes. Such assessment shall include—
 (1)an evaluation of new research into oil spill impacts in fresh water under a wide range of conditions; and
 (2)an evaluation of oil spill prevention and clean up contingency plans, in order to improve understanding of oil spill impacts in the Great Lakes and foster innovative improvements to safety technologies and environmental protection systems.
 (b)Report to CongressNot later than 2 years after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to Congress a report on the results of the assessment required by subsection (a).
 712.Report on status of technology detecting passengers who have fallen overboardNot later than 18 months after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit a report to Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)describes the status of technology for immediately detecting passengers who have fallen overboard; (2)includes a recommendation to cruise lines on the feasibility of implementing technology that immediately detects passengers who have fallen overboard, factoring in cost and the risk of false positives;
 (3)includes data collected from cruise lines on the status of the integration of the technology described in paragraph (2) on cruise ships, including—
 (A)the number of cruise ships that have the technology to capture images of passengers who have fallen overboard;
 (B)the number of cruise lines that have tested technology that can detect passengers who have fallen overboard; and
 (C)the number of cruise ships that have integrated technology that can detect passengers who have fallen overboard; and
 (4)includes information on any other available technologies that cruise ships could integrate to assist in facilitating the search and rescue of a passenger who has fallen overboard.
				VIIIVessel Incidental Discharge
			 Act
 801.Short titleThis title may be cited as the Vessel Incidental Discharge Act. 802.Findings; purpose (a)FindingsCongress makes the following findings:
 (1)Beginning with enactment of the Act to Prevent Pollution from Ships in 1980 (22 U.S.C. 1901 et seq.), the United States Coast Guard has been the principal Federal authority charged with administering, enforcing, and prescribing regulations relating to the discharge of pollutants from vessels engaged in maritime commerce and transportation.
 (2)The Coast Guard estimates there are approximately 21,560,000 State-registered recreational vessels, 75,000 commercial fishing vessels, and 33,000 freight and tank barges operating in United States waters.
 (3)From 1973 to 2005, certain discharges incidental to the normal operation of a vessel were exempted by regulation from otherwise applicable permitting requirements.
 (4)Over the 32 years during which this regulatory exemption was in effect, Congress enacted statutes on a number of occasions dealing with the regulation of discharges incidental to the normal operation of a vessel, including—
 (A)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) in 1980;
 (B)the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);
 (C)the National Invasive Species Act of 1996 (110 Stat. 4073);
 (D)section 415 of the Coast Guard Authorization Act of 1998 (112 Stat. 3434) and section 623 of the Coast Guard and Maritime Transportation Act of 2004 (33 U.S.C. 1901 note), which established interim and permanent requirements, respectively, for the regulation of vessel discharges of certain bulk cargo residue;
 (E)title XIV of division B of Appendix D of the Consolidated Appropriations Act, 2001 (114 Stat. 2763), which prohibited or limited certain vessel discharges in certain areas of Alaska;
 (F)section 204 of the Maritime Transportation Security Act of 2002 (33 U.S.C. 1902a), which established requirements for the regulation of vessel discharges of agricultural cargo residue material in the form of hold washings; and
 (G)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.), which provided for the implementation of the International Convention on the Control of Harmful Anti-Fouling Systems on Ships, 2001.
 (b)PurposeThe purpose of this title is to provide for the establishment of nationally uniform and environmentally sound standards and requirements for the management of discharges incidental to the normal operation of a vessel.
 803.DefinitionsIn this title: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
				(2)Aquatic
 nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of native species or the ecological stability of navigable waters or commercial, agricultural, aquacultural, or recreational activities dependent on such waters.
				(3)Ballast
			 water
					(A)In
 generalThe term ballast water means any water, including any sediment suspended in such water, taken aboard a vessel—
 (i)to control trim, list, draught, stability, or stresses of the vessel; or
 (ii)during the cleaning, maintenance, or other operation of a ballast water treatment technology of the vessel.
 (B)ExclusionsThe term ballast water does not include any pollutant that is added to water described in subparagraph (A) that is not directly related to the operation of a properly functioning ballast water treatment technology under this title.
					(4)Ballast water
 performance standardThe term ballast water performance standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33, Code of Federal Regulations or section 151.1511 of title 33, Code of Federal Regulations, as applicable, or a revised numerical ballast water performance standard established under subsection (a)(1)(B), (b), or (c) of section 805 of this title.
				(5)Ballast water
 treatment technology or treatment technologyThe term ballast water treatment technology or treatment technology means any mechanical, physical, chemical, or biological process used, alone or in combination, to remove, render harmless, or avoid the uptake or discharge of aquatic nuisance species within ballast water.
 (6)BiocideThe term biocide means a substance or organism, including a virus or fungus, that is introduced into or produced by a ballast water treatment technology to reduce or eliminate aquatic nuisance species as part of the process used to comply with a ballast water performance standard under this title.
				(7)Discharge
			 incidental to the normal operation of a vessel
					(A)In
 generalThe term discharge incidental to the normal operation of a vessel means—
 (i)a discharge into navigable waters from a vessel of—
 (I)(aa)ballast water, graywater, bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater pumping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or
 (bb)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a vessel;
 (II)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or
 (III)any effluent from a properly functioning marine engine; or
 (ii)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, or repair of a system, equipment, or engine described in subclause (I)(bb) or (III) of clause (i) whenever the vessel is waterborne.
 (B)ExclusionsThe term discharge incidental to the normal operation of a vessel does not include—
 (i)a discharge into navigable waters from a vessel of—
 (I)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard;
 (II)oil or a hazardous substance as those terms are defined in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321);
 (III)sewage as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6)); or
 (IV)graywater referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6));
 (ii)an emission of an air pollutant resulting from the operation onboard a vessel of a vessel propulsion system, motor driven equipment, or incinerator; or
 (iii)a discharge into navigable waters from a vessel when the vessel is operating in a capacity other than as a means of transportation on water.
						(8)Geographically
 limited areaThe term geographically limited area means an area—
 (A)with a physical limitation, including limitation by physical size and limitation by authorized route such as the Great Lakes and St. Lawrence River, that prevents a vessel from operating outside the area, as determined by the Secretary; or
 (B)that is ecologically homogeneous, as determined by the Secretary, in consultation with the heads of other Federal departments or agencies as the Secretary considers appropriate.
 (9)ManufacturerThe term manufacturer means a person engaged in the manufacture, assemblage, or importation of ballast water treatment technology.
 (10)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.
 (11)VesselThe term vessel means every description of watercraft or other artificial contrivance used, or practically or otherwise capable of being used, as a means of transportation on water.
				804.Regulation and
			 enforcement
				(a)In
 generalThe Secretary, in consultation with the Administrator, shall establish and implement enforceable uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel. The standards and requirements shall—
 (1)be based upon the best available technology economically achievable; and
 (2)supersede any permitting requirement or prohibition on discharges incidental to the normal operation of a vessel under any other provision of law.
					(b)Administration
 and enforcementThe Secretary shall administer and enforce the uniform national standards and requirements under this title. Each State may enforce the uniform national standards and requirements under this title.
				805.Uniform national standards and requirements for the
			 regulation of discharges incidental to the normal operation of a vessel
				(a)Requirements
					(1)Ballast water management requirements
 (A)In generalNotwithstanding any other provision of law, the requirements set forth in the final rule, Standards for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77 Fed. Reg. 17254 (March 23, 2012), as corrected at 77 Fed. Reg. 33969 (June 8, 2012)), shall be the management requirements for a ballast water discharge incidental to the normal operation of a vessel until the Secretary revises the ballast water performance standard under subsection (b) or adopts a more stringent State standard under subparagraph (B) of this paragraph.
 (B)Adoption of more stringent State standardIf the Secretary makes a determination in favor of a State petition under section 810, the Secretary shall adopt the more stringent ballast water performance standard specified in the statute or regulation that is the subject of that State petition in lieu of the ballast water performance standard in the final rule described under subparagraph (A).
						(2)Initial
 management requirements for discharges other than ballast waterNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall issue a final rule establishing best management practices for discharges incidental to the normal operation of a vessel other than ballast water.
					(b)Revised ballast
			 water performance standard; 8-Year review
					(1)In
 generalSubject to the feasibility review under paragraph (2), not later than January 1, 2022, the Secretary, in consultation with the Administrator, shall issue a final rule revising the ballast water performance standard under subsection (a)(1) so that a ballast water discharge incidental to the normal operation of a vessel will contain—
 (A)less than 1 organism that is living or has not been rendered harmless per 10 cubic meters that is 50 or more micrometers in minimum dimension;
 (B)less than 1 organism that is living or has not been rendered harmless per 10 milliliters that is less than 50 micrometers in minimum dimension and more than 10 micrometers in minimum dimension;
 (C)concentrations of indicator microbes that are less than—
 (i)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or less than 1 colony-forming unit of that microbe per gram of wet weight of zoological samples;
 (ii)126 colony-forming units of Escherichia coli per 100 milliliters; and
 (iii)33 colony-forming units of intestinal enterococci per 100 milliliters; and
 (D)concentrations of such additional indicator microbes and of viruses as may be specified in regulations issued by the Secretary in consultation with the Administrator and such other Federal agencies as the Secretary and the Administrator consider appropriate.
						(2)Feasibility
			 review
						(A)In
 generalNot less than 2 years before January 1, 2022, the Secretary, in consultation with the Administrator, shall complete a review to determine the feasibility of achieving the revised ballast water performance standard under paragraph (1).
						(B)Criteria for
 review of ballast water performance standardIn conducting a review under subparagraph (A), the Secretary shall consider whether revising the ballast water performance standard will result in a scientifically demonstrable and substantial reduction in the risk of introduction or establishment of aquatic nuisance species, taking into account—
 (i)improvements in the scientific understanding of biological and ecological processes that lead to the introduction or establishment of aquatic nuisance species;
 (ii)improvements in ballast water treatment technology, including—
 (I)the capability of such treatment technology to achieve a revised ballast water performance standard;
 (II)the effectiveness and reliability of such treatment technology in the shipboard environment;
 (III)the compatibility of such treatment technology with the design and operation of a vessel by class, type, and size;
 (IV)the commercial availability of such treatment technology; and
 (V)the safety of such treatment technology;
 (iii)improvements in the capabilities to detect, quantify, and assess the viability of aquatic nuisance species at the concentrations under consideration;
 (iv)the impact of ballast water treatment technology on water quality; and
 (v)the costs, cost-effectiveness, and impacts of—
 (I)a revised ballast water performance standard, including the potential impacts on shipping, trade, and other uses of the aquatic environment; and
 (II)maintaining the existing ballast water performance standard, including the potential impacts on water-related infrastructure, recreation, propagation of native fish, shellfish, and wildlife, and other uses of navigable waters.
								(C)Lower revised
			 performance standard
							(i)In
 generalIf the Secretary, in consultation with the Administrator, determines on the basis of the feasibility review and after an opportunity for a public hearing that no ballast water treatment technology can be certified under section 806 to comply with the revised ballast water performance standard under paragraph (1), the Secretary shall require the use of the treatment technology that achieves the performance levels of the best treatment technology available.
							(ii)Implementation
 deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) cannot be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall extend the implementation deadline for that class of vessels for not more than 36 months.
 (iii)ComplianceIf the implementation deadline under paragraph (3) is extended, the Secretary shall recommend action to ensure compliance with the extended implementation deadline under clause (ii).
							(D)Higher revised
			 performance standard
							(i)In
 generalIf the Secretary, in consultation with the Administrator, determines that ballast water treatment technology exists that exceeds the revised ballast water performance standard under paragraph (1) with respect to a class of vessels, the Secretary shall revise the ballast water performance standard for that class of vessels to incorporate the higher performance standard.
							(ii)Implementation
 deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) can be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall accelerate the implementation deadline for that class of vessels. If the implementation deadline under paragraph (3) is accelerated, the Secretary shall provide not less than 24 months notice before the accelerated deadline takes effect.
 (3)Implementation deadlineThe revised ballast water performance standard under paragraph (1) shall apply to a vessel beginning on the date of the first drydocking of the vessel on or after January 1, 2022, but not later than December 31, 2024.
					(4)Revised performance standard compliance deadlines
 (A)In generalThe Secretary may establish a compliance deadline for compliance by a vessel (or a class, type, or size of vessel) with a revised ballast water performance standard under this subsection.
 (B)Process for granting extensionsIn issuing regulations under this subsection, the Secretary shall establish a process for an owner or operator to submit a petition to the Secretary for an extension of a compliance deadline with respect to the vessel of the owner or operator.
 (C)Period of extensionsAn extension issued under subparagraph (B) may— (i)apply for a period of not to exceed 18 months from the date of the applicable deadline under subparagraph (A); and
 (ii)be renewable for an additional period of not to exceed 18 months. (D)FactorsIn issuing a compliance deadline or reviewing a petition under this paragraph, the Secretary shall consider, with respect to the ability of an owner or operator to meet a compliance deadline, the following factors:
 (i)Whether the treatment technology to be installed is available in sufficient quantities to meet the compliance deadline.
 (ii)Whether there is sufficient shipyard or other installation facility capacity. (iii)Whether there is sufficient availability of engineering and design resources.
 (iv)Vessel characteristics, such as engine room size, layout, or a lack of installed piping. (v)Electric power generating capacity aboard the vessel.
 (vi)Safety of the vessel and crew. (E)Consideration of petitions (i)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted by an owner or operator under this paragraph.
 (ii)DeadlineIf the Secretary does not approve or deny a petition referred to in clause (i) on or before the last day of the 90-day period beginning on the date of submission of the petition, the petition shall be deemed approved.
							(c)Future
			 revisions of vessel incidental discharge standards; decennial reviews
					(1)Revised ballast
 water performance standardsThe Secretary, in consultation with the Administrator, shall complete a review, 10 years after the issuance of a final rule under subsection (b) and every 10 years thereafter, to determine whether further revision of the ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
					(2)Revised
 standards for discharges other than ballast waterThe Secretary, in consultation with the Administrator, may include in a decennial review under this subsection best management practices for discharges covered by subsection (a)(2). The Secretary shall initiate a rulemaking to revise 1 or more best management practices for such discharges after a decennial review if the Secretary, in consultation with the Administrator, determines that revising 1 or more of such practices would substantially reduce the impacts on navigable waters of discharges incidental to the normal operation of a vessel other than ballast water.
 (3)ConsiderationsIn conducting a review under paragraph (1), the Secretary, the Administrator, and the heads of other appropriate Federal agencies as determined by the Secretary, shall consider the criteria under section 805(b)(2)(B).
					(4)Revision after
 decennial reviewThe Secretary shall initiate a rulemaking to revise the current ballast water performance standard after a decennial review if the Secretary, in consultation with the Administrator, determines that revising the current ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
 (d) Great Lakes requirementsIn addition to the other standards and requirements imposed by this section, in the case of a vessel that enters the Great Lakes through the St. Lawrence River after operating outside the exclusive economic zone of the United States the Secretary, in consultation with the Administrator, shall establish a requirement that the vessel conduct saltwater flushing of all ballast water tanks onboard prior to entry.
				806.Treatment
			 technology certification
				(a)Certification
 requiredBeginning 1 year after the date that the requirements for testing protocols are issued under subsection (i), no manufacturer of a ballast water treatment technology shall sell, offer for sale, or introduce or deliver for introduction into interstate commerce, or import into the United States for sale or resale, a ballast water treatment technology for a vessel unless the treatment technology has been certified under this section.
				(b)Certification
			 process
 (1)EvaluationUpon application of a manufacturer, the Secretary shall evaluate a ballast water treatment technology with respect to—
 (A)the effectiveness of the treatment technology in achieving the current ballast water performance standard when installed on a vessel (or a class, type, or size of vessel);
 (B)the compatibility with vessel design and operations;
 (C)the effect of the treatment technology on vessel safety;
 (D)the impact on the environment;
 (E)the cost effectiveness; and
 (F)any other criteria the Secretary considers appropriate.
 (2)ApprovalIf after an evaluation under paragraph (1) the Secretary determines that the treatment technology meets the criteria, the Secretary may certify the treatment technology for use on a vessel (or a class, type, or size of vessel).
					(3)Suspension and
 revocationThe Secretary shall establish, by regulation, a process to suspend or revoke a certification issued under this section.
					(c)Certification
			 conditions
					(1)Imposition of
 conditionsIn certifying a ballast water treatment technology under this section, the Secretary, in consultation with the Administrator, may impose any condition on the subsequent installation, use, or maintenance of the treatment technology onboard a vessel as is necessary for—
 (A)the safety of the vessel, the crew of the vessel, and any passengers aboard the vessel;
 (B)the protection of the environment; or
 (C)the effective operation of the treatment technology.
						(2)Failure to
 complyThe failure of an owner or operator to comply with a condition imposed under paragraph (1) shall be considered a violation of this section.
					(d)Period for use
 of installed treatment equipmentNotwithstanding anything to the contrary in this title or any other provision of law, the Secretary shall allow a vessel on which a system is installed and operated to meet a ballast water performance standard under this title to continue to use that system, notwithstanding any revision of a ballast water performance standard occurring after the system is ordered or installed until the expiration of the service life of the system, as determined by the Secretary, so long as the system—
 (1)is maintained in proper working condition; and
 (2)is maintained and used in accordance with the manufacturer’s specifications and any treatment technology certification conditions imposed by the Secretary under this section.
					(e)Certificates of
			 type approval for the treatment technology
 (1)IssuanceIf the Secretary approves a ballast water treatment technology for certification under subsection (b), the Secretary shall issue a certificate of type approval for the treatment technology to the manufacturer in such form and manner as the Secretary determines appropriate.
					(2)Certification
 conditionsA certificate of type approval issued under paragraph (1) shall specify each condition imposed by the Secretary under subsection (c).
					(3)Owners and
 operatorsA manufacturer that receives a certificate of type approval for the treatment technology under this subsection shall provide a copy of the certificate to each owner and operator of a vessel on which the treatment technology is installed.
 (f)InspectionsAn owner or operator who receives a copy of a certificate under subsection (e)(3) shall retain a copy of the certificate onboard the vessel and make the copy of the certificate available for inspection at all times while the owner or operator is utilizing the treatment technology.
 (g)BiocidesThe Secretary may not approve a ballast water treatment technology under subsection (b) if—
 (1)it uses a biocide or generates a biocide that is a pesticide, as defined in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless the biocide is registered under that Act or the Secretary, in consultation with Administrator, has approved the use of the biocide in such treatment technology; or
 (2)it uses or generates a biocide the discharge of which causes or contributes to a violation of a water quality standard under section 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313).
					(h)Prohibition
					(1)In
 generalExcept as provided in paragraph (2), the use of a ballast water treatment technology by an owner or operator of a vessel shall not satisfy the requirements of this title unless it has been approved by the Secretary under subsection (b).
					(2)Exceptions
						(A)Coast guard
 shipboard technology evaluation programAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology is being evaluated under the Coast Guard Shipboard Technology Evaluation Program.
						(B)Ballast water
 treatment technologies certified by foreign entitiesAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology has been certified by a foreign entity and the certification demonstrates performance and safety of the treatment technology equivalent to the requirements of this section, as determined by the Secretary.
						(i)Testing
 protocolsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall issue requirements for land-based and shipboard testing protocols or criteria for—
 (1)certifying the performance of each ballast water treatment technology under this section; and
 (2)certifying laboratories to evaluate such treatment technologies.
					807.Exemptions
				(a)In
 generalNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any standards regarding a discharge incidental to the normal operation of a vessel under this title apply to—
 (1)a discharge incidental to the normal operation of a vessel if the vessel is less than 79 feet in length and engaged in commercial service (as defined in section 2101(5) of title 46, United States Code);
 (2)a discharge incidental to the normal operation of a vessel if the vessel is a fishing vessel, including a fish processing vessel and a fish tender vessel, (as defined in section 2101 of title 46, United States Code);
 (3)a discharge incidental to the normal operation of a vessel if the vessel is a recreational vessel (as defined in section 2101(25) of title 46, United States Code);
 (4)the placement, release, or discharge of equipment, devices, or other material from a vessel for the sole purpose of conducting research on the aquatic environment or its natural resources in accordance with generally recognized scientific methods, principles, or techniques;
 (5)any discharge into navigable waters from a vessel authorized by an on-scene coordinator in accordance with part 300 of title 40, Code of Federal Regulations, or part 153 of title 33, Code of Federal Regulations;
 (6)any discharge into navigable waters from a vessel that is necessary to secure the safety of the vessel or human life, or to suppress a fire onboard the vessel or at a shoreside facility; or
 (7)a vessel of the armed forces of a foreign nation when engaged in noncommercial service.
					(b)Ballast water
 dischargesNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standards under this title apply to—
 (1)a ballast water discharge incidental to the normal operation of a vessel determined by the Secretary to—
 (A)operate exclusively within a geographically limited area;
 (B)take up and discharge ballast water exclusively within 1 Captain of the Port Zone established by the Coast Guard unless the Secretary determines such discharge poses a substantial risk of introduction or establishment of an aquatic nuisance species;
 (C)operate pursuant to a geographic restriction issued as a condition under section 3309 of title 46, United States Code, or an equivalent restriction issued by the country of registration of the vessel; or
 (D)continuously take on and discharge ballast water in a flow-through system that does not introduce aquatic nuisance species into navigable waters;
 (2)a ballast water discharge incidental to the normal operation of a vessel consisting entirely of water suitable for human consumption; or
 (3)a ballast water discharge incidental to the normal operation of a vessel in an alternative compliance program established pursuant to section 808.
					(c)Vessels with
 permanent ballast waterNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standard under this title apply to, a vessel that carries all of its permanent ballast water in sealed tanks that are not subject to discharge.
 (d)Vessels of the Armed ForcesNothing in this title shall be construed to apply to a vessel as follows: (1)A vessel owned or operated by the Department of Defense (other than a time-chartered or voyage-chartered vessel).
 (2)A vessel of the Coast Guard, as designated by the Secretary of the department in which the Coast Guard is operating.
					808.Alternative
			 compliance program
				(a)In
 generalThe Secretary, in consultation with the Administrator, may promulgate regulations establishing 1 or more compliance programs as an alternative to ballast water management regulations issued under section 805 for a vessel that—
 (1)has a maximum ballast water capacity of less than 8 cubic meters;
 (2)is less than 3 years from the end of the useful life of the vessel, as determined by the Secretary; or
 (3)discharges ballast water into a facility for the reception of ballast water that meets standards promulgated by the Administrator, in consultation with the Secretary.
					(b)Promulgation of
 facility standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall promulgate standards for—
 (1)the reception of ballast water from a vessel into a reception facility; and
 (2)the disposal or treatment of the ballast water under paragraph (1).
					809.Judicial
			 review
				(a)In
 generalAn interested person may file a petition for review of a final regulation promulgated under this title in the United States Court of Appeals for the District of Columbia Circuit.
 (b)DeadlineA petition shall be filed not later than 120 days after the date that notice of the promulgation appears in the Federal Register.
 (c)ExceptionNotwithstanding subsection (b), a petition that is based solely on grounds that arise after the deadline to file a petition under subsection (b) has passed may be filed not later than 120 days after the date that the grounds first arise.
				810.Effect on State
			 authority
				(a)In
 generalNo State or political subdivision thereof may adopt or enforce any statute or regulation of the State or political subdivision with respect to a discharge incidental to the normal operation of a vessel after the date of enactment of this Act.
				(b)Savings
 clauseNotwithstanding subsection (a), a State or political subdivision thereof may adopt or enforce a statute or regulation of the State or political subdivision with respect to ballast water discharges incidental to the normal operation of a vessel that specifies a ballast water performance standard that is more stringent than the ballast water performance standard under section 805(a)(1)(A) if the Secretary, after consultation with the Administrator and any other Federal department or agency the Secretary considers appropriate, makes a determination that—
 (1)compliance with any performance standard specified in the statute or regulation can in fact be achieved and detected;
 (2)the technology and systems necessary to comply with the statute or regulation are commercially available; and
 (3)the statute or regulation is consistent with obligations under relevant international treaties or agreements to which the United States is a party.
					(c)Petition
			 process
 (1)SubmissionThe Governor of a State seeking to adopt or enforce a statute or regulation under subsection (b) shall submit a petition to the Secretary requesting the Secretary to review the statute or regulation.
					(2)Contents;
 timingA petition shall be accompanied by the scientific and technical information on which the petition is based, and may be submitted within 1 year of the date of enactment of this Act and every 10 years thereafter.
 (3)DeterminationsThe Secretary shall make a determination on a petition under this subsection not later than 90 days after the date that the petition is received.
					811.Application
 with other statutesNotwithstanding any other provision of law, this title shall be the exclusive statutory authority for regulation by the Federal Government of discharges incidental to the normal operation of a vessel to which this title applies. Except as provided under section 805(a)(1)(A), any regulation in effect on the date immediately preceding the effective date of this Act relating to any permitting requirement for or prohibition on discharges incidental to the normal operation of a vessel to which this title applies shall be deemed to be a regulation issued pursuant to the authority of this title and shall remain in full force and effect unless or until superseded by new regulations issued hereunder.November 30, 2015Reported with an amendment